Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 1 of 61




                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO
                             SENIOR JUDGE MARCIA S. KRIEGER

   Civil Action No. 18-cv-01891-MSK-STV
   SHIRON MILLS, and
   MARVELET RANDOLPH,

           Plaintiffs,
   v.

   FCA US, LLC,
   TRW VEHICLE SAFETY SYSTEMS, INC., and
   John Does 1-10,

           Defendants.

   ______________________________________________________________________________

   OPINION AND ORDER GRANTING, IN PART, AND DENYING, IN PART, MOTIONS
    FOR SUMMARY JUDGMENT AND MOTIONS TO EXCLUDE PURSUANT TO FED.
                                    R. EVID. 702
   ______________________________________________________________________________

           THIS MATTER comes before the Court pursuant to Defendant TRW Vehicle Safety

   Systems, Inc.’s (“TRW”) Motion for Summary Judgment (# 124), the Plaintiffs’ response (# 140,

   as amended #142), and TRW’s reply (# 159); Defendant FCA US, LLC’s (“FCA”) Motion for

   Summary Judgment (# 130), the Plaintiffs’ response (# 144), and FCA’s reply (# 163). Also

   pending are numerous motions (# 125-129, 131-133) by the parties seeking to exclude certain

   opinion testimony pursuant to Fed. R. Evid. 702, and TRW’s motion to restrict access (# 154) to

   certain filings.

                                                FACTS

           The Court summarizes the pertinent facts here and elaborates as necessary in its analysis.

   On June 18, 2016, police officers observed a Dodge Charger, driven by Gabriel Dorado,

   speeding on Interstate 225 in Aurora, Colorado. The police attempted to pull Mr. Dorado over,

                                                    1
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 2 of 61




   but Mr. Dorado attempted to elude law enforcement, pulling onto the East Mississippi Avenue

   exit ramp at a high rate of speed. He failed to negotiate the ramp, struck a curb, the Dodge

   Charger became airborne, traveled approximately 60 feet in the air, then struck the front driver’s

   side fender of a Jeep Liberty driven by Plaintiff Shiron Mills. It seems to be largely undisputed

   that the impact by the Dodge Charger caused the roof structure of Ms. Mills’ vehicle – most

   notably, the “A-pillar” (the area that supports the vehicle’s roof and separates the windshield

   from the driver’s door) or the roof rail that runs from front to back along the roofline of the car –

   to deform significantly. As a result, it intruded into the passenger compartment, hit Ms. Mills’

   head and caused her catastrophic physical injuries.

          Ms. Mills1 brings this action against a number of defendants, but these motions concern

   only claims against and defenses asserted by FCA, the designer and manufacturer of the Jeep

   Liberty, and TRW, the alleged designer of certain portions of the driver’s safety system in the

   Jeep Liberty. Ms. Mills’ claims against these Defendants arise under Colorado tort law: (i)

   product liability (design defect); (ii) product liability (manufacturing defect); (iii) product

   liability (failure to warn); (iv) common-law negligence; (v) breach of implied warranty; and (vi)

   breach of express warranty.2

          FCA and TRW both move for summary judgment. FCA’s motion (# 130) argues that: (i)

   Ms. Mills’ design defect claim fails because the nature of the accident and the magnitude of the


   1
          The co-Plaintiff, Marvelet Randolph, is Ms. Mills’ mother and appears solely in a
   representative capacity on Ms. Mills’ behalf. Accordingly, the Court will generally treat Ms.
   Mills as the sole Plaintiff in the discussion that follows.
   2
           No party has addressed the manufacturing defect or breach of warranty claims. In a
   November 29, 2018 Order (# 59), the Court found that the breach of warranty claim was not
   cognizable against a different Defendant, but as best the Court can determine, it has yet to
   consider that claim as against FCA or TRW. In the absence of a formal filing reflecting the
   termination of those claims, the Court will assume that the parties intend that the manufacturing
   defect and breach of warranty claims against FCA and TRW will proceed to trial.
                                                      2
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 3 of 61




   forces exerted on the Jeep Liberty were so extreme and atypical as to be unforeseeable by FCA;

   (ii) Ms. Mills’ failure to warn claim fails because Ms. Mills cannot identify any alleged warning

   that FCA could have given that would have allowed her to reduce or avoid the injuries she

   suffered; and (iii) that any common-law negligence claim should be deemed to be subsumed

   within the products liability claims so as to avoid the possibility of inconsistent verdicts.

          TRW’s motion (# 124) initially argued that Ms. Mills cannot show that the vehicle was

   equipped with a side-curtain airbag manufactured by TRW, an optional feature that never was

   installed on Ms. Mill’s Jeep Liberty. Ms. Mills concedes this in her response, but argues that

   TRW is nevertheless liable because it co-designed the driver’s safety system with FCA, knew

   that side-curtain airbags were effective at reducing injuries, and was therefore negligent in

   allowing FCA to market the vehicle with side-curtain airbags as an optional, rather than standard,

   feature. In its reply brief, TRW argues that Ms. Mills cannot show that TRW was involved in

   FCA’s decision to market some Jeep Liberty models without a side curtain airbag.

          Separately, both parties have filed numerous motions under Fed. R. Evid. 702,

   challenging the admissibility of certain opinion testimony endorsed by the other side. The Court

   will address these motions to the extent they are pertinent to the issues remaining in this case.

                                               ANALYSIS

          A. Summary judgment standard

          Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

   no trial is necessary. See White v. York Intern. Corp., 45 F.3d 357, 360 (10th Cir. 1995).

   Summary adjudication is authorized when there is no genuine dispute as to any material fact and

   a party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Substantive law governs

   what facts are material and what issues must be determined. It also specifies the elements that



                                                     3
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 4 of 61




   must be proved for a given claim or defense, sets the standard of proof and identifies the party

   with the burden of proof. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

   Kaiser-Francis Oil Co. v. Producer=s Gas Co., 870 F.2d 563, 565 (10th Cir. 1989). A factual

   dispute is Agenuine@ and summary judgment is precluded if the evidence presented in support of

   and opposition to the motion is so contradictory that, if presented at trial, a judgment could enter

   for either party. See Anderson, 477 U.S. at 248. When considering a summary judgment

   motion, a court views all evidence in the light most favorable to the non-moving party, thereby

   favoring the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir.

   2002).

            If the movant has the burden of proof on a claim or defense, the movant must establish

   every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

   56(c)(1)(A). Once the moving party has met its burden, to avoid summary judgment the

   responding party must present sufficient, competent, contradictory evidence to establish a

   genuine factual dispute. See Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th

   Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

   dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

   fact, no trial is required. The court then applies the law to the undisputed facts and enters

   judgment.

            If the moving party does not have the burden of proof at trial, it must point to an absence

   of sufficient evidence to establish the claim or defense that the non-movant is obligated to prove.

   If the respondent comes forward with sufficient competent evidence to establish a prima facie

   claim or defense, a trial is required. If the respondent fails to produce sufficient competent




                                                      4
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 5 of 61




   evidence to establish its claim or defense, then the movant is entitled to judgment as a matter of

   law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

          B. TRW’s motion

          The Court begins with TRW’s motion for summary judgment. TRW is a manufacturer of

   automobile airbag systems. TRW manufactured the front airbag that in Ms. Mills’ Jeep Liberty,

   and there is no dispute between the parties regarding the design or operation of that airbag.

   TRW also manufactures side-curtain airbags, and there is no dispute that Ms. Mills’ Jeep Liberty

   never contained such component. For the Jeep Liberty model at issue, side-curtain airbags were

   an optional feature and Ms. Mills’ vehicle was not sold as having one. Ms. Mills contends that

   TRW should nevertheless be held liable under a product liability theory because it had a “level of

   input, influence, and control . . . over the design of the subject Jeep Liberty’s restraint system,

   including the decision to make side curtain airbags optional, rather than standard.”

          Both Ms. Mills and TRW cite to Colorado tort law in their briefing, suggesting that they

   agree that Colorado substantive law governs Ms. Mills’ design defect claims. Because the

   parties’ focus their arguments on Ms. Mills’ defective design, failure to warn, and negligence

   claims, and the Court will confine its analysis to those claims.

                  1. Design defect claim

          Turning first to the design defect claim, Ms. Mills must come forward with evidence that

   would show: (i) that TRW’s parts were “in a defective condition unreasonably dangerous to the

   user”; (ii) that the products created by TRW were expected to and did reach the user without

   substantial change in their design”; (iii) that TRW is engaged in the business of selling the

   product at issue; and (iv) that TRW’s design defect was the cause of Ms. Mills’ injury. Union

   Supply Co. v. Pust, 583 P.2d 276, 282-83 (Colo. 1978). Ms. Mills appears to offer two discrete



                                                     5
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 6 of 61




   theories for TRW’s liability. First, she argues that TRW was a “co-designer” with FCA of the

   Jeep Liberty such that TRW is jointly liable for its defective design. Second, Ms. Mills appears

   to argue that the safety system designed by TRW was defective because TRW did not conduct a

   “risk/benefit analysis” as required by Walker v. Ford Motor Co., 406 P.3d 845, 850 (Colo. 2017),

   before proposing a safety system that failed to include a side airbag to FCA.

          Ms. Mills’ argument that TRW is jointly-liable with FCA for defects in the Jeep Liberty

   is derived from Union Supply, in which the Colorado Supreme Court stated that “when two or

   more parties collaborate and where each contributes to the final design, each is a designer of the

   final product.” 583 P.2d at 281. In Union Supply, the Holly Sugar Corporation sought to obtain

   a conveyor system for its warehouse. It “sent bid drawings, together with documents listing the

   various parts needed, to three conveyor suppliers, including Union Supply Company.” After

   Holly accepted Union’s bid, Union “submitted its own drawings to Holly[, ] substituting another

   manufacturer’s components and allegedly adding mechanical engineering specifications

   necessary for manufacture.” After subcontracting to manufacture the conveyor, Union

   “redesigned and modified each of the sections of the conveyor,” with some modifications

   “contained in a final manufacturing or assembly drawing sent by Union [ ] to Holly.” Holly then

   installed the conveyor, and an employee was injured when using it. The employee sued Union,

   alleging both defective design and failure to warn claims, but the trial court dismissed the

   employee’s claims on Union’s motion, apparently based on a finding that Holly, not Union, was

   responsible for the design of the conveyor and the absence of safety guards.

          On appeal, the Colorado Supreme Court reversed, finding “ample evidence that Union [ ]

   was a designer of this conveyor system.” The Court noted that Union “added the mechanical and

   structural design, together with the necessary engineering specifications, without which the



                                                    6
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 7 of 61




   conveyor could not be built.” It pointed to evidence that Holly had done “performance design,”

   dictating “how much sugar beet pulp the conveyor would carry and how much power was

   needed,” but that Union “did the ‘mechanical design’ necessary for the conveyor to be

   operational.” And the Court noted that Union “redesigned and modified each of the sections of

   the conveyor,” apparently after manufacturing. Based on these facts, the Colorado Supreme

   Court found there to be a triable question as to whether Union could be deemed a “designer” of

   the conveyor. 583 P.3d at 279-282.

          Ms. Mills’ contention that TRW influenced or controlled FCA’s “decision to make side

   curtain airbags optional”. This argument is supported by only two items of evidence. The first is

   a single question and answer in the deposition of Lawrence Brookes, a representative of FCA:

                  Q: So if TRW was the airbag supplier, you’ve talked about the
                  design process where there would have to be a cooperative and
                  integrated process between TRW and Chrysler to have an airbag
                  design that fit the overall specification and design of the vehicle?

                  A: Correct. It would always be a collaboration between a supplier
                  and the OEM.

   The second, is found in the deposition testimony of Dr. Lisa Fodale, an FCA official who

   oversaw the design of safety systems on the Jeep Liberty during the applicable period. Dr.

   Fodale testified that she “participated in a lot of meetings [with TRW]” concerning safety

   systems, that she “was in attendance at the TRW facility in Washington [and] Michigan” for

   various meetings, although Dr. Fodale does not describe the purpose, content, or conclusions of

   these meetings. Dr. Fodale testified that TRW “did the design and development” of safety

   products,3 and that FCA’s role was to be “the system integrator,” such that “together we ensured




   3
          At this stage in the deposition, the questions were specifically discussing a device called
   the Occupant Restraint Controller. It is not clear whether Dr. Fodale’s testimony is specifically
                                                    7
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 8 of 61




   that the system met the functional objectives [of FCA] through our performance standards . . .

   We worked as a team with each member having a role in the process.” Ms. Mills also points to a

   snippet of testimony in which Dr. Fodale stated that “when performance standards are created

   [by FCA], suppliers are asked to provide input. I cannot say whether [TRW] was one of them

   specifically in this instance or not, but I can tell you that as a standard course of business,

   suppliers are involved in the performance standard creation and review.” Finally, Dr. Fodale

   testified that FCA would issue a “quote package” to suppliers, asking for information about “an

   optional side airbag inflatable curtain,” and that suppliers like TRW “would come back with

   information” about items such as “the size and shape of the side airbag inflatable curtain, a

   proposed inflator, and some information about that relative to incorporating it into the [ ] Jeep

   Liberty at that time.”

          There is some evidence that TRW and FCA worked collaboratively on the general design

   of a safety system for the Jeep Liberty. The record indicates that FCA issued a “quote package”

   indicating the particular goals of the intended product (e.g. that the driver’s airbag module

   include a 26” diameter cushion, a preference for inflator assemblies with “two distinct output

   levels” that were yet to be determined, a cover whereby tear seams would not be visible, and a

   target module weight of 2.8 lbs.), much like Holly did in Union Supply when it issued

   “performance design” specifications for the conveyor it sought to buy. Similar to Union, TRW

   submitted a bid providing in-depth details of the various components of the system it intended to

   deliver. But the factual similarity between Union Supply and this case ends here.




   directed at this device or whether the collaborative process she is describing applied more
   broadly to other components of a vehicle safety system as well.
                                                      8
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 9 of 61




          In this case, the alleged liability is not premised on a design defect in something that

   TRW proposed as part of its own design, but instead upon a decision to make side-curtain

   airbags an optional, rather than standard, component in the Jeep Liberty. Generously assuming

   that decision to be a design as compared to a marketing decision, there simply is no evidence in

   the record that suggests that TRW had or was given any input as to whether a side-curtain airbag

   would be standard or optional equipment on the Jeep Liberty. Instead, it appears that, at all

   times, it was FCA, and only FCA, that decided whether a side curtain airbag would or would not

   be included in any safety system. Dr. Fodale testified that “the quote package would go out for

   an optional side airbag.” See e.g. Docket # 142-5 at p. 90 (emphasis added). But the FCA quote

   package that Ms. Mills attaches – the document that advises potential suppliers what products

   FCA wishes to purchase from them -- makes no mention of a side-curtain airbag at all. Rather, it

   advises suppliers that “[t]he 2002 [Jeep Liberty] will be equipped with Driver’s and Passenger

   Side4 Air Bags [ ] and front and rear seat belt systems.” See Docket # 142-1 at 3. TRW’s

   response was directly responsive to the quote package including details for only front-mounted

   airbags.5 Docket # 142-2 at 33-59 (driver’s side airbag proposal) and 60-74 (passenger’s side

   airbag proposal). Although Ms. Mills cites to deposition testimony that FCA and TRW worked


   4
          The Court is mindful that the phrase “driver’s side airbag” generally refers to a
   dashboard-mounted airbag on the driver’s side – that is, the driver’s half -- of the passenger
   compartment, protecting the driver against front-end impacts, and is distinctly different from
   “side-curtain” airbags which mounted along the side of the car to protect against side impacts.
   5
           TRW’s response to the quote package includes a single page identifying the various
   components of “occupant restraint systems” that TRW was capable of supplying. This system
   included “side impact system[s]” that include “thorax, pelvic, and head airbag solutions,” along
   with unrelated items like steering wheels. Docket # 142-2 at 7. But this appears to be a
   promotional page advertising the breadth of TRW’s capabilities rather than a specific proposal to
   include a side curtain airbag notwithstanding FCA’s requests for a front-airbag-only system. As
   such, it suggests that both FCA and TRW knew that the decision as to what components would
   be included in the Jeep Liberty was to be made by FCA.

                                                    9
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 10 of 61




    closely on the development and testing of various components of a safety system, none of the

    identified testimony demonstrates that FCA ever solicited, nor that TRW ever supplied, opinions

    as to whether a side-curtain airbag should be a standard as compared to an optional component of

    the Jeep Liberty, nor that TRW ever addressed that question.

           Construing the evidence most favorably to Ms. Mills6, TRW responded to a proposal for

    a safety system for the Jeep Liberty that included a number of features, arguably even including

    a side-curtain airbag. FCA unilaterally decided to incorporate a side curtain airbag in some

    vehicles and allowed customers to add it to others. Because no evidence in the record

    demonstrates that TRW participated in any way in FCA’s decision to make side-curtain airbags

    an optional component, Ms. Mills’ design defect claim against TRW as a co-designer with FCA

    must fail.

           Ms. Mills’ second argument is premised on Walker, in which the Colorado Supreme

    Court clarified that, in cases involving products whose design is “defined primarily by technical,

    scientific information,” the test for determining whether a product is unreasonably dangerous –

    and therefore defectively designed -- is the “risk-benefit test,”7 one that inquires “whether the

    benefits of a particular design outweigh the risks of harm it presents to consumers.” 406 P.3d at

    850. In implementing the risk-benefit test, the Colorado Supreme Court has articulated several

    non-exclusive and flexible factors that may inform that inquiry: (i) the usefulness and desirability

    of the product; (ii) the likelihood that the product will cause injury and the probable seriousness

    of the injury; (iii) the availability of a more safe substitute product that would meet the same


    6
            The record is silent on TRW’s involvement with design or implementation of any side-
    curtain airbag system.

    7
           As opposed to the “consumer expectations test,” which asks whether a product
    “performed as safely as an ordinary consumer would expect.” 406 P.3d at 849.

                                                     10
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 11 of 61




    need; (iv) the manufacturer’s ability to eliminate the unsafe character of the product without

    undue impairment of usefulness or expense; (v) the user’s ability to avoid the danger of the

    product; (vi) the user’s anticipated awareness of the dangers of the product; and (vii) the

    feasibility of the manufacturer spreading the risk of loss through pricing or insurance.8 Id., citing

    Armentrout v. FMC Corp., 842 P.2d 175, 184 (Colo. 1992). Ms. Mills offers argument as to

    each of these factors, but identifies only two actual facts supporting that argument: (i) that an

    expert has opined that side curtain airbags “would have greatly reduced injury to Ms. Mills”; and

    (ii) that the cost to the purchaser of opting for the optional side curtain airbag when ordering a

    vehicle was between $441 and $490.

           Ms. Mills’ argument that the airbag system “designed” by TRW was defective suffers

    from both analytical flaws and absence of evidence in the record. First, Ms. Mills’ briefing

    never describes this “system” at all; it is unclear precisely how the optional side-curtain airbag

    system and the airbag-less system differed and to what degree TRW meaningfully participated in

    the design of either. As noted earlier, the record contains only a quote package from FCA

    soliciting the design of a safety system which did not call for a side curtain airbag at all. There is

    some testimony that appears to suggest that a side-curtain airbag could be added to that system as

    an additional option, but nothing in the record makes clear whether there were two discrete

    safety systems versus a single system with additional optional functionality. Nor is there

    anything more than the testimonial evidence recited above that suggests that TRW may have had

    some degree of generalized input with FCA about unspecified components or features of the Jeep

    Liberty safety system, but nothing that suggests that TRW had any specific input into the design



    8
          In Ortho Pharmaceutical Corp. v. Heath, 722 P.2d 410, 414 (Colo. 1986), the Colorado
    Supreme Court seemed to offer an endorsement of an additional factor, “the role government
    may have played in regulating the product's design.”
                                                      11
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 12 of 61




    or installation of side-curtain airbags in the Jeep Liberty. Without such information, it is difficult

    to make any assessment of the design of the safety system, much less the searching, fact-

    intensive inquiry called for by cases like Walker.

           Moreover, beyond simply suggesting that Ms. Mills’ injuries could have been reduced

    with the installation of a $500 optional side-curtain airbag, Ms. Mills’ briefing does not address

    the broader Walker factors that require analysis as to the nature and extent of injuries that

    generally could be expected to result from the use of the product. For example, Ms. Mills’

    briefing mentions, in passing, that even the version of the Jeep Liberty without a side-curtain

    airbag received “5-star” (the highest) safety ratings for side impact crashes from the National

    Highway Transportation Safety Administration (“NHTSA”), the federal government’s vehicle

    testing agency. Ms. Mills counters that fact by pointing out that safety standard testing at that

    time did not evaluate the risks of head injuries – a fact which appears to be undisputed – but the

    fact that Ms. Mills suffered a head injury from a side impact collision in this case does not

    necessarily indicate that head injuries from such accidents were understood at the time to be

    common risks that needed to be addressed. (Indeed, one would suspect that their omission from

    safety standards testing at the time indicates that they were not.) All of which is to say that Ms.

    Mills’ reliance on her single accident, rather than broader and more universal data, is insufficient

    to discharge Ms. Mills’ obligation to demonstrate the relevant Walker factors. See Armentrout,

    842 P.2d at 182 (plaintiff bears the burden to show that a product was defectively designed).

           But ultimately, Ms. Mills’ design defect claim against TRW based on the design of the

    airbag-less safety system fails for the same reason that her claim based on TRW’s co-designing

    of the Jeep Liberty with FCA fails - because the record is undisputed that it was FCA, not TRW,

    that decided to make the side-curtain airbag an optional safety feature. As noted, Ms. Mills has



                                                     12
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 13 of 61




    not pointed to any evidence that reflects that TRW offered any opinion to FCA as to whether

    side-curtain airbags should be optional or standard, nor that FCA solicited any such opinion.

    And it is undisputed that FCA’s quote package to TRW specifically requested that TRW design a

    safety system containing only front airbags, not side-curtain ones. TRW’s decision to offer a

    system that met the specific demands set by FCA cannot constitute a basis for concluding that

    TRW is responsible for the very design choices foisted on it by FCA.

           Accordingly, the Court grants TRW’s motion for summary judgment on Ms. Mills’

    design defect claim.

                   2. Failure to warn claim

           For essentially the same reasons, the Court also grants summary judgment to FCA on Ms.

    Mills’ failure to warn claim as well. A seller has a duty to give adequate warning of an

    unreasonable danger not obvious to the user which the seller knows or should know is involved

    in the use of a product. A.H. ex rel Hadjih v. Evenflo Co., 579 Fed.Appx. 649 (10th Cir. 2014):

    To establish a failure to warn claim, Ms. Mills must show “(1) the existence of a duty on the part

    of the defendant to warn buyers of any dangers that were known or should have been known, (2)

    breach of that duty by the defendant, and (3) injury to the plaintiff resulting from that breach.”

    Id. Nothing in the record indicates that TRW had any control over FCA’s decision to include a

    side-curtain airbag in a given Jeep Liberty or not, nor that it had the ability to communicate a

    warning to that buyer that the vehicle did not have a side-curtain airbag. At most, the record

    simply indicates that TRW supplied certain parts to FCA, and that FCA included or omitted

    certain parts from finished Jeep Liberties according to the buyer’s selected options. Because

    nothing in the record supports a finding of either a duty or a breach by TRW, it is entitled to

    summary judgment on Ms. Mills’ failure to warn claim.



                                                     13
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 14 of 61




                   3. Negligence claim

           Finally, the Court finds that TRW is entitled to summary judgment on Ms. Mills ordinary

    negligence claims for the same reasons set forth previously. Nothing in the record indicates that

    TRW owed a duty to Ms. Mills with regard to the Jeep Liberty nor that TRW breached any such

    duty. Thus, TRW’s motion for summary judgment is granted in its entirety.

           C. FCA’s motion

           FCA seeks summary judgment on Ms. Mills’ claims for defective design, failure to warn,

    and negligence. As to the defective design claim, FCA argues that: (i) the nature of the accident

    involving Mr. Dorado’s vehicle was so extreme and unforeseeable that no reasonable vehicle

    manufacturer could have anticipated it and designed a vehicle to withstand it; and (ii) Ms. Mills

    cannot show that a defective design in the Jeep Liberty was a proximate cause of her injuries

    because Mr. Dorado’s conduct was the only cause. As to the failure to warn claim, FCA argues

    that Ms. Mills cannot identify any warning that FCA could have given that would have reduced

    or prevented Ms. Mills’ injuries. As to the negligence claim, FCA argues that such common-law

    claims are superseded as a matter of law by product liability claims.

                   1. Design defect claim

           Turning first to the defective design claim, a manufacturer is “not required to be the

    virtual insurer of its products.” Fibreboard Corp. v. Fenton, 845 P.2d 1168, 1175 (Colo. 1993).

    Rather, a manufacturer is only liable when a plaintiff can show that a product that caused the

    injury was “defective” and “unreasonably dangerous” at the time of its sale. Id., citing

    Restatement (Second) of Torts, § 402A. To be “unreasonably dangerous,” a product “must be

    dangerous to an extent beyond that which would be contemplated by the ordinary consumer who

    purchases it, with the ordinary knowledge common to the community as to its characteristics.”



                                                    14
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 15 of 61




    Restatement, § 402A, comment i. As discussed above, the Colorado Supreme Court in Walker

    and Armentrout set forth several non-exclusive factors to consider in deciding whether a product

    is defective and unreasonably dangerous. FCA’s argument focuses on two of these factors: the

    likelihood that the product will cause injury and the probable seriousness of the injury; and the

    availability of a safer substitute product.9

            FCA argues that this accident occurred due to “an unforeseeably out-of-control, airborne,

    4000+ pound vehicle flying at over 40 mph and imparting over 200,000 ft./lbs. of force.” There

    is some degree of dispute between the parties with regard to certain aspects of the collision, but

    for purposes of this analysis, the Court adopts the findings of Ms. Mills’ accident reconstruction

    experts, Richard Ziernicki and Brad Stolz. Both witnesses generally estimate that when Mr.

    Dorado’s vehicle struck Ms. Mills’ vehicle, Mr. Dorado’s vehicle was airborne at a height of 18-

    24 inches off the ground, was traveling between 41 and 44 miles per hour, and its point of impact

    was at the front left fender near the front left wheel on Ms. Mill’s vehicle. FCA argues that the

    forces occasioned by the crash “were so high and imparted in such a bizarre way that to hold

    FCA accountable would be tantamount to requiring it to be a virtual insurer of its products

    against all injuries in all crashes.”

            With the exception of Mr. Dorado’s vehicle being airborne at the time of impact, the

    forces at issue – namely, the size and speed of Mr. Dorado’s vehicle and the point of impact – do

    not appear to be particularly unusual. Nothing in the record suggests that Mr. Dorado’s vehicle,

    a Dodge Charger, was substantially larger, heavier, or otherwise more dangerous than other




    9
            Because FCA has not addressed the remaining factors, the Court will not assume that
    those factors tip in favor of FCA. At the same time, the Court makes no particular findings of
    the degree to which those factors might tip in favor of Ms. Mills. Rather, the Court simply treats
    the unaddressed factors as having neutral application to both sides.
                                                    15
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 16 of 61




    vehicles in common use on roadways. The location of the impact as being the front left fender of

    Ms. Mills’ vehicle is obviously not unusual for a side-impact collision. The speed that Mr.

    Dorado’s vehicle was traveling at – somewhere between 41-44 miles per hour at the moment of

    impact -- is certainly a fairly high speed, but it does not appear to be outside the realm of

    objective foreseeability given the prevailing speed of traffic on ordinary city streets (particularly

    streets adjacent to highway ramps).10 Indeed, Mr. Ziernicki testified about what appears to be a

    common NHTSA crash test known as a “214 test” that simulates a 90-degree side-impact

    collision with the striking vehicle traveling at 34 miles per hour, only slightly slower than the

    impact speed in this case.11

           That leaves only the question of whether the fact that Mr. Dorado’s vehicle was airborne

    at the time of impact so radically changes the nature or magnitude of the forces at issue that it

    makes the severity of the accident unforeseeable to a reasonable car manufacturer. On this point,

    FCA has not come forward with any statistics, engineering tests, simulations, or other evidence

    that explains how the forces that resulted from Mr. Dorado’s vehicle being airborne at a height of

    18-24 inches differ from the forces that would have resulted from an otherwise identical collision

    with both vehicles on the ground at the time of impact. It may be that the forces involved are the




    10
            FCA’s reliance on Timmons v. Ford Motor Company, 982 F.Supp. 1475, 1477 (S.D.Ga.
    1997), is thus misplaced. There, the court found that a head-on collision between an individual
    driving 70 mph and the plaintiffs’ vehicle traveling 30 mph produced forces so extreme that a
    reasonable manufacturer could not “manufacture a Ford Explorer that would ensure the safety of
    its occupants in collision forces exceeding 100 miles per hour,” warranting summary judgment
    on the plaintiffs’ defective design claim. Here, unlike in Timmons, Mr. Dorado’s vehicle was
    traveling at a speed that would not be unusual on city streets.

    11
            There is some implication in deposition colloquy that another common side impact test
    involves the striking vehicle traveling at 38 miles per hour. If that were the case, the impact
    speeds that vehicle manufacturers could reasonably foresee even more closely approximate the
    actual speed that Mr. Dorado’s vehicle was traveling.
                                                     16
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 17 of 61




    similar to those generated in a generally-foreseeable surface-level collision at similar speeds, or

    it may be that the forces are radically different and largely unforeseeable. Without evidence from

    FCA that demonstrates that the forces from a collision by an airborne vehicle are substantially

    more severe than an ordinary accident at that speed and configuration, the Court cannot adopt

    FCA’s position that, as a matter of law, the forces at play in this accident were so extreme as to

    be unforeseeable by FCA. Rather, the factfinder may make that assessment.

           FCA also makes a very abbreviated argument that given the state of the art in vehicle

    design at the time of the sale of the Jeep, no configuration would have protected Ms. Mills from

    severe injury. FCA’s evidence on this point consists of two exchanges from depositions of Ms.

    Mills’ experts. In the deposition of Neil Hannemann, FCA counsel asked whether Mr.

    Hannemann had “identified . . . an alternative [vehicle then in production] that would have

    protected Ms. Mills under the forces of the subject crash,” to which Mr. Hannemann responded

    that “I haven’t done that.” In the deposition of Stephen Syson, FCA counsel asked whether Mr.

    Syson could “name for us today a vehicle which would have resulted in no injuries to Ms. Mills

    in this specific crash,” to which Mr. Syson responded “I don’t think anybody can say that. . .

    There is bound to be some injury in a crash of that severity.” These answers suggest that no

    vehicle could have completely protected Ms. Mills.

           The doctrine of product liability does not require that a manufacturer eliminate all risk of

    injury, only that the manufacturer eliminate “unreasonable” dangers. As explained in Section

    402A of the Restatement, as adopted by Colorado law, “[m]any products cannot be made entirely

    safe . . . The article must be dangerous to an extent beyond that which would be contemplated by

    the ordinary consumer.” Restatement, §402A, comment i. An ordinary user of a motor vehicle

    might expect that they could suffer some degree of injury in a high-speed collision – cuts and



                                                     17
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 18 of 61




    bruises, sprains, and even broken bones might be within the realm of consumer expectations in

    such situations. But it may be that a user would expect vehicles to be designed to protect against

    more severe forms of injury, like the catastrophic brain injuries suffered by Ms. Mills here.

    Thus, to invoke the doctrine of product liability, Ms. Mills is not required to show that FCA

    could have designed the Jeep Liberty to eliminate all risk of injury in a crash of this type. She

    need only show that FCA could have designed the vehicle in a way that would meaningfully

    reduce the risk of severe injury in these circumstances. See e.g. Armentrout, 842 P.2d at 184

    (one of the factors in the “unreasonably dangerous” analysis is the manufacturer’s ability to meet

    the same customer needs via an alternative product that would “not be as unsafe” as the subject

    product) (emphasis added); see also Camacho v. Honda Motor Co., Ltd., 741 P.2d 1240, 1242-

    43 (Colo. 1987) (“automobiles are intended for use on the roadways and [ ] injury-producing

    collisions are a frequent, foreseeable and statistically expectable result of such normal use.

    Incumbent upon the automobile manufacturer [is] a duty to use reasonable care to minimize the

    injurious effects of a foreseeable collision by employing commonsense safety features . . . The

    crashworthiness doctrine does not require a manufacturer to provide absolute safety, but merely

    to provide some measure of reasonable, cost-effective safety”). In this respect, FCA’s questions

    to Mr. Hannemann and Mr. Syson about whether other vehicles could have “resulted in no

    injuries” in a crash of this type are irrelevant.

            Ms. Mills need only show that FCA could have designed the Jeep Liberty in a way that

    would have reduced, if not necessarily eliminated, the risk of injuries in a crash of this type. Ms.

    Mills has come forward with evidence of certain design decisions that, at least arguably, could

    have been made differently. Had the Jeep Liberty included side-curtain airbags and a metal

    cross-car structure rather than a plastic instrument panel, her injuries might have been reduced.



                                                        18
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 19 of 61




    It will be up to a jury to determine whether these design choices rendered the Jeep Liberty

    unreasonably dangerous in the event of crash forces that could have been reasonably foreseen by

    FCA.

           Finally, FCA argues that Ms. Mills cannot show that FCA’s design decisions were the

    proximate cause of her injuries. FCA argues that Mr. Dorado’s reckless behavior was the cause

    of her injuries. At bottom, this argument is simply a restatement of FCA’s contention that the

    nature and severity of the forces imparted in the accident in this case were unforeseeable to FCA

    at the time it designed the Jeep Liberty. See e.g. Docket #130 at 12 (“A vehicle’s defective

    design is not a proximate cause of an individual’s injuries where the manufacturer could not

    foresee the injuries that would result from someone’s reckless behavior”) (emphasis added).

    Certainly, FCA could foresee that Jeep Liberties would be involved in accidents, including side-

    impact collisions involving fairly high speeds. The recklessness, or lack thereof, of the driver

    causing those accidents is not particularly relevant to the question of whether FCA designed the

    Jeep Liberty to provide a reasonable level of protection in such circumstances.

           Indeed, Ekberg v. Greene, 588 P.2d 375, 376 (Colo. 1978), a case that FCA cites for the

    proposition that “the intentionally tortious or criminal act immunizes the original tortfeasor from

    liability as a matter of law,” actually favors a finding that FCA can be held liable here. In

    Ekberg, Greene was the owner of a service station that contained a defectively-maintained gas

    heater in its restroom. Ekberg apparently used the restroom without permission after the service

    station had closed. She lit a match in order to light a cigarette, and the spark caused a gas

    explosion that injured her. Greene argued that Ekberg’s trespass was a tortious act that rendered

    the injury unforeseeable, thereby absolving Greene of any responsibility. But the Colorado

    Supreme Court held that a third party’s tortious acts do not insulate a defendant from suit based



                                                     19
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 20 of 61




    on product liability if the plaintiff’s tortious acts were “reasonably foreseeable.” It noted that,

    based on a past history of vandalism to the restroom and Greene’s failure to secure the restroom

    against further unauthorized use, there was “sufficient evidence upon which the jury could have

    concluded that the vandalism of the restroom and plaintiff’s injuries were reasonably

    foreseeable.” Id. Using this reasoning, it can be argued that FCA could have foreseen that

    reckless drivers might collide with the Jeep Liberties it designed and manufactured. It should

    come as no surprise to auto manufacturers that some drivers drive recklessly and at high rates of

    speed. The question is whether this type of collision, regardless of Mr. Dorado’s conduct, was

    reasonably foreseeable. Thus, this Court cannot determine as a matter of law that simply

    because Mr. Dorado acted tortiously in causing the accident, FCA is insulated from liability. As

    in Ekberg, it will be up to a jury to determine whether the collision that caused Ms. Mills’ injury

    was reasonably foreseeable to a vehicle designer and manufacturer.

           FCA’s reliance on Jonas v. Isuzu Motors Ltd., 210 F.Supp.2d 1373 (M.D. Ga. 2002), is

    similarly misplaced. There, the driver of the vehicle “fell asleep at the wheel, drifted into

    oncoming traffic and lost control of the vehicle,” resulting in the vehicle rolling over and causing

    injuries to its occupants. Granting summary judgment to the vehicle’s manufacturer on the

    plaintiffs’ product liability claims, the court concluded that “Isuzu has no duty to guard against

    grossly careless misuse of a vehicle by a reckless driver and has no duty to design an automobile

    incapable of causing injury. Society cannot reasonably expect affordable passenger vehicles to

    be safe under extremely dangerous conditions such as falling asleep at the wheel. In this case, the

    law does not allow a finding that falling asleep at the wheel of the Isuzu Rodeo and the resulting

    consequences were foreseeable to the Defendants.” Id. at 1380. Jonas is inapposite here for

    several reasons. First, it does not address Colorado law which is applied in this matter. But



                                                      20
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 21 of 61




    more importantly it stands for the proposition that a manufacturer does not have to anticipate

    grossly negligent use of its product by its intended users. But Jonas’ reasoning does not speak to

    a situation where the user of a product – here, Ms. Mills – was operating a vehicle in a safe

    manner, precisely as intended by the manufacturer, only to be harmed by a third-party’s careless

    operation of another vehicle. Thus, the question becomes whether FCA could reasonably

    foresee that third-parties might crash into Jeep Liberties in a manner similar to this collision. As

    discussed above, there is enough evidence in the record to create a question of fact as to whether

    FCA could have reasonably anticipated that its vehicles would be involved in collisions caused

    by third parties, producing the forces that occurred here. As such, the question of whether FCA

    reasonably designed the Jeep Liberty to protect its occupants during such collisions is a question

    that will have to be resolved at trial. Accordingly, the Court denies FCA’s motion for summary

    judgment on Ms. Mills’ design defect claim.

                   2. Failure to warn claim

           Turning to Ms. Mills’ failure to warn claim, FCA argues that Ms. Mills has not “alleged

    the existence of any instructions or warnings that would, if followed, have reduced or prevented

    Ms. Mills’ injury.” In response, Ms. Mills argues that FCA should have provided two warnings:

    (i) that the Jeep Liberty “replace[d] the traditional metal cross-car structure with a plastic

    [instrument panel that] reduced the structural integrity of the occupant compartment of [the]

    vehicle, increasing occupant compartment crush deformation significantly”; and (ii) a warning

    relating to the “risk of the missing side-curtain airbags.”

           In the context of a failure to warn claim, a manufacturer has a duty to warn buyers of

    dangers from the use of the product that were known or should have been known. The purpose

    of the warning is to enable consumers to make informed decisions about how and when to use a



                                                      21
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 22 of 61




    product, or perhaps to purchase a different product instead. Hadjih, 579 Fed.Appx. 649, 653

    (10th Cir. 2014). In Camacho, the Colorado Supreme Court considered a failure to warn claim

    brought by the operator of a motorcycle who was injured in an accident. The plaintiff argued

    that the absence of “crash bars” on the motorcycle – safety features that were offered as options

    by other manufacturers (and possibly by the defendant itself) rendered the motorcycle

    unreasonably dangerous in a design defect context, and the Colorado Supreme Court agreed that

    the issue was one warranting trial. In dicta, the court addressed an alternative claim brought the

    plaintiff - failure to warn. The court stated that “[a]rguably, a warning that injury-reducing crash

    bars were available as optional equipment or as add-on equipment would render an otherwise

    unreasonably dangerous motorcycle reasonably safe.” Thus, the court remanded the action to the

    trial court for “further inquiry” as to “the efficacy of providing a warning” about the missing

    crash bars. 741 P.2d at 1248. This suggests that when a claim for design defect created by

    omission of safety equipment is coupled with a claim for failure to warn, the obligation to

    provide a warning (that the safety equipment is available or that risks are increased without it)

    exists only if the warning would have been efficacious.

           There is at least some evidence to suggest that FCA knew that a Jeep Liberty with

    optional side-curtain airbags could reduce the injuries faced by a Liberty driver involved in a

    side-impact collision arguably similar to the one that occurred. According to the reasoning of

    Camacho, a failure to warn claim could lie here because FCA did not warn Ms. Mills about the

    absence of an optional safety feature that might have made the Jeep Liberty she purchased safer.

    Armed with such a warning, Ms. Mills might have decided to purchase a different vehicle or to




                                                     22
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 23 of 61




    opt for the installation of a side-curtain airbag as either original or aftermarket equipment.12

    Accordingly, the Court denies FCA’s motion for summary judgment as to the failure to warn

    claim.

                    3. Negligence claim

             Finally, the Court turns to Ms. Mills’ ordinary negligence claim. The Court agrees with

    FCA that Colorado law treats products liability claims as subsuming ordinary negligence claims

    premised on the same facts. In Walker, the Colorado Supreme Court explained that "regardless

    of whether a design-defect claim is based in strict liability or negligence, in order to properly

    return a verdict for the plaintiff, a fact-finder must determine that the product at issue is

    unreasonably dangerous.” Thus, it held that “in a design-defect case such as this, the risk-benefit

    test essentially subsumes the issue of negligence.” 406 P.3d at 852. Accordingly, the Court

    grants summary judgment to FCA on Ms. Mills’ negligence claim. Her design defect and failure

    to warn claims will proceed to trial.




    12
            The Court is mindful that it is undisputed that Ms. Mills purchased the Jeep Liberty as a
    used vehicle, and thus had no option to select or reject an optional side-curtain airbag at the time
    of manufacture. And it is not clear what, if any, written materials from FCA accompanied the
    vehicle at the time Ms. Mills purchased it.
            FCA has not argued that, as a factual matter, such a warning would not have adequately
    reached Ms. Mills or would not have affected her purchase decision. For example, FCA does not
    point to deposition testimony by Ms. Mills admitting that she did not read FCA’s other written
    safety materials or that she specifically disregarded safety features as part of her purchasing
    decisions. The Court acknowledges that Ms. Mills’ own briefing, which states that “[h]er
    decision to purchase the vehicle and use it as intended was informed by that lack of warning,” is
    not supported by any citation to the record either. Because it is FCA’s obligation under Rule
    56(c)(1) to show that absence of a material factual dispute, the failure of both sides to address the
    factual question of whether any warning FCA could have given could have had an effect
    operates to defer that question to trial.
                                                      23
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 24 of 61




           B. Rule 702 motions

           Both sides have moved to exclude certain opinion testimony proffered by the other side.

    Fed. R. Evid. 702 permits witnesses qualified as “experts” by virtue of their knowledge, skill,

    training, or education, to provide opinion or other testimony if four requirements are met: (i) the

    testimony will help the trier of fact to understand the evidence or determine a fact at issue; (ii)

    the testimony is based on sufficient facts and data; (iii) the testimony is the product of reliable

    principles and methods; and (iv) the witness has reliably applied the principles and methods to

    the case. Rule 702 requires the trial court to “assess the reasoning and methodology of the

    expert’s opinion and determine whether it is both scientifically valid and applicable to a

    particular set of facts.” Dodge v. Cotter Corp., 328 F.3d 1212, 1222 (10th Cir. 2003). The goal

    of a Rule 702 analysis is “to make certain that an expert, whether basing testimony upon

    professional studies or personal experience, employs in the courtroom the same level of

    intellectual rigor that characterizes the practice of an expert in the relevant field.” Kumho Tire

    Co. v. Carmichael, 526 U.S. 137, 152 (1999). The proponent of the witness bears the burden of

    demonstrating that the proffered testimony meets the foundational requirements of Rule 702.

    U.S. v. Crabbe, 556 F.Supp.2d 1217, 1221 (D.Colo. 2008).

           Rule 702 is exclusively focused on questions of the foundation necessary to admit

    opinion testimony, not the ultimate opinion or the weight that it should be given. When a Rule

    702 challenge is made to a witness’ methodology, the focus is upon whether that methodology is

    understood to produce valid results.13 The “quality of data used in applying the methodology[,]


    13
            Error! Main Document Only.In evaluating the expert’s reasoning or methodology, the
    Court may consider many different factors including those enumerated in Daubert. (1) has the
    theory, process or analytical pattern been or can be tested or falsified - in other words, can the
    process be challenged or verified in some objective sense? 2) has the witness just stated a
    subjective, conclusion without any description of how the conclusion was formulated?; (3) has
                                                      24
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 25 of 61




    the conclusions produced” by it, and the reasonableness of the witness’ assumptions and

    conclusions are all matters for the factfinder to evaluate. In re Urethane Antitrust Litigation, 768

    F.3d 1245, 1263 (10th Cir. 2014). The mere fact that the opponent can point out flaws in the

    witness’ reasoning or quirks in the underlying data does not, of itself, warrant exclusion of the

    opinions under Rule 702. “Many of those concerns can be addressed through vigorous cross-

    examination, presentation of contrary evidence, and careful instruction on the burden of proof.”

    U.S. v. Foust, 989 F.3d 842, 847 (10th Cir. 2021). It is only where the witness “completely

    changed a reliable methodology” or “misapplied that methodology” or used one that is generally

    not accepted in the field that exclusion under Rule 702 is warranted. Id., citing Crew Tile

    Distrib. Inc. v. Pocrelanosa, L.A., Inc., 763 Fed.Appx. 787, 797 (10th Cir. 2019).

           The Court also notes that, when challenging the opponent’s witness’ methodology in

    particular, it is frequently necessary that the movant support that motion with an affidavit or

    evidence from other qualified experts in the same field, explaining why the challenged



    the theory/technique/process been subjected to evaluation by peer review and publication; (4) are
    there known or potential rates of error? and (5) has the theory/process/approach gained “general
    acceptance” in the scientific community. See Daubert, 509 U.S. at 593-94.
            In addition, the Court may consider: (1) whether the expert employed the same degree of
    intellectual rigor in testifying as he would be expected to employ in his professional life; (2)
    whether the expert proposes to testify about matters growing naturally and directly out of
    research he or she conducted independent of the litigation or whether the expert developed
    opinions expressly for purposes of testifying; (3) whether the expert has unjustifiably
    extrapolated from an accepted premise to an unfounded conclusion (i.e., whether there is too
    great an analytical gap between the data and the opinion proffered); (4) whether the expert
    adequately accounted for obvious alternative explanations; (5) whether the expert was as careful
    as he or she would be in regular professional work outside of paid litigation consulting; (6)
    whether the field of expertise claimed by the expert is known to reach reliable results for the type
    of opinion the expert would give; (7) the extensiveness of the expert’s credentials; (8) the
    expert’s ability to articulate a process that he or she applied; (9) whether the industry adheres to a
    particular practice; and (10) whether the opinion consists of summary conclusions or broad
    generalizations based on perfunctory analysis with no supporting specifics.

                                                     25
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 26 of 61




    methodology is not one that is considered reliable in the field. This is traceable to the burden of

    proof. As noted above, the proponent of the witness bears the burden of proving that the witness

    applied a reliable methodology by a preponderance of evidence. See United States v. Nacchio,

    555 F.3d 1234 (10th Cir. 2009); Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965, 970

    n.4 (10th Cir. 2001); Daubert, 509 U.S. at 592 n.10; Fed. R. Evid. 702 advisory committee’s

    note. One would expect that a witness who possesses the qualifications necessary to render an

    opinion in a given field will also testify that the methodology he or she employed is one that is

    reasonable and reliably used in that field. Thus, the witness’ endorsement of their own

    methodology will typically provide prima facie evidence sufficient to satisfy the proponent’s

    burden of showing a reliable methodology. Competing evidence – not just argument – will

    typically be necessary for the movant to refute the proffered witness’ evidence. Only in the rare

    situation, like that in Crew Tile, where the witness him- or herself admits that they deviated from

    the very methodology they endorse will the record support exclusion of an opinion without the

    tender of a fellow expert challenging the proffered witness’ methodology. See 763 Fed.Appx. at

    797 (witness testified that the fourth step of her handwriting analysis methodology required

    “verification” by a fellow handwriting examiner, but the witness admitted she skipped that step

    in this case for time reasons).

           Before proceeding further, the Court notes that a line-by-line exegesis of the opposing

    expert’s report is not an effective method for bringing a Rule 702 challenge. Expert reports are

    primarily pre-trial disclosure tools, not the script for the witness’ testimony at trial. Not

    everything in a report may be offered at trial, and most expert witness reports do not address the

    evidentiary requirements of Rule 702. Accordingly, it is essential for counsel contemplating a

    Rule 702 challenge to vigorously sift an expert’s report to separate the wheat of the expert’s



                                                      26
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 27 of 61




    actual opinions from the chaff and to thoroughly engage in the pre-motion conferral required by

    D.C. Colo. L. Civ. R. 7.1(A) to identify what opinions will actually be offered at trial. It is

    wasteful of both the parties’ resources and the Court’s time to address disputes about opinions

    that no one intends to present at trial.

            A major theory underlying Ms. Mills’ claims is that had the Jeep Liberty been fitted with

    a side-curtain airbag, the airbag would have fired during the collision and would have protected

    her to some degree. Both sides have proffered opinions as to aspects of this theory. Each side

    has lodged several challenges to the foundation for those opinions. The Court turns to those

    challenges first.

                    1. Dr. Ziernicki

            Ms. Mills proffers opinions by Dr. Richard Ziernicki with regard to whether a

    hypothetical side-curtain airbag would have deployed in the circumstances presented in this case.

    Dr. Ziernicki first consulted data from NHTSA side-impact crash test (“the 214 test”) protocols,

    then used computer software called PC-Crash to model additional aspects of the impact.

            FCA challenges Dr. Ziernicki’s qualifications with regard to his opinions on the subject

    of airbags, and specifically, side-curtain airbags. FCA also challenges the admissibility of

    certain opinions by Dr. Ziernicki, although it does not explicitly identify the particular opinions it

    challenges. The Court assumes that FCA simply challenges Dr. Ziernicki’s overall opinion that,

    had the Jeep Liberty been equipped with a side-curtain airbag, it “would have deployed during

    the collision” prior to Ms. Mills making contact with any portion of the vehicle’s structure.

    Finally, FCA argues that Dr. Ziernicki failed to follow a reliable methodology and failed to

    obtain sufficient facts and data as discussed below.




                                                     27
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 28 of 61




                           a. Qualifications

           Dr. Ziernicki has advanced degrees in mechanical engineering. His primary occupation

    since 1994 has been as a consultant and engineer with Knott Laboratory, engaged in the business

    of investigating vehicular accidents, industrial accidents and machinery failures. According to

    his C.V., Dr. Ziernicki has conducted accident reconstructions in “several thousand industrial

    and vehicular accidents.”

           FCA’s particular objection to Dr. Ziernicki’s qualifications is his lack of familiarity with

    modern developments in airbag technology, particularly side-curtain airbags. On this point, the

    record is fairly brief. FCA points to deposition testimony from Dr. Ziernicki in which he was

    asked whether he had given any presentations or published any articles on automotive airbags

    since the late 1990s, and Dr. Ziernicki indicated that he had not. He was not asked, and thus, did

    not testify, on the extent of his professional understanding and work with automobile airbags

    after that time. FCA’s counsel also elicited from Dr. Ziernicki the fact that he has never testified

    in a federal court about “the design of function of any side airbag system.”14

           On the limited record presented here, the Court cannot conclude that Dr. Ziernicki lacks

    the qualifications to testify about the opinions he offers in this case. The sole basis for FCA’s

    challenge to Dr. Ziernicki’s qualifications is the fact that he has not published articles or given

    presentations about automotive airbags since the late 1990s. Writing articles and giving

    presentations can certainly be evidence of a witness’ qualifications to opine on a particular



    14
            Whether Dr. Ziernicki has testified in federal court about any issue is irrelevant. The
    question is whether his qualifications are sufficient to provide expertise to render the opinion
    proffered. He stated that he did not believe that his testimony in this case would fall within the
    definition of testifying about “the design and functions” of an airbag system, although he
    conceded that “the function and performance of” the particular airbag at issue in this case was a
    subject he would address.

                                                     28
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 29 of 61




    subject, but the witness’ failure to publish articles or give presentations does not reflexively

    suggest that the witness is not qualified. Indeed, it is well-settled that a witness can be qualified

    to give opinion testimony under Rule 702 simply on the basis of that witness’ experience in a

    particular field, regardless of whether the witness has ever published articles, given

    presentations, or other engaged in the academic aspects of the field. See e.g. U.S. v. Smith, 800

    Fed.Appx. 658, 661 (10th Cir. 2020). Here, the record reflects that Dr. Ziernicki has extensive

    and ongoing experience in automobile accident reconstruction, including the operation of airbag

    systems generally.15 Accordingly, the Court finds that Dr. Ziernicki has sufficient prima facie

    qualifications to render the opinions Ms. Mills proffers through him. The question of whether

    Dr. Ziernicki’s qualifications are sufficiently extensive and current as to persuade the factfinder

    awaits trial.

                           b. Methdology

            Simplified significantly, Dr. Ziernicki’s methodology for determining whether a

    hypothetical side-curtain airbag in Ms. Mills’ Jeep Liberty would have timely deployed during

    this collision is as follows. First, Dr. Ziernicki consulted “NHTSA’s side-impact crash test of the

    Jeep Liberty . . . to determine the performance criteria required to trigger deployment of [side-

    curtain] airbags.” The NHTSA test in question, a “214 test,” entails crashing a moving barrier

    into the subject vehicle at a 90-degree angle and a specified speed, with the locus of impact being

    spread across an area between the A-pillar (roughly at the hinge edge of the driver’s side door)




    15
           In an affidavit in response to FCA’s motion, Dr. Ziernicki argues that his opinions are not
    concerned with airbag systems in particular, beyond the well-understood fact that an airbag
    system deploys when certain established forces occur at the system’s sensor locations. Dr.
    Ziernicki argues that his expertise in this case is more focused on determining what forces
    occurred during the accident and when those forces would have reached an airbag sensor –
    subjects that do not necessarily require particular expertise in airbag systems themselves.
                                                     29
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 30 of 61




    and some distance past the B-pillar (roughly at the hinge edge of the rear door on the driver’s

    side). In more basic terms, the 214 test simulates a side-impact collision occurring squarely on

    the driver’s-side door. Because NHTSA’s 214 testing of Jeep Liberties did not entail the use of

    side-curtain airbags until 2008, Dr. Ziernicki focused on the published results of 214 testing of a

    2008 Jeep Liberty, even though Ms. Mills’ Jeep Liberty was from the 2007 model year. Dr.

    Ziernicki noted various items of data observed by NHTSA, including the “Delta-V” (that is,

    change in velocity) experienced by the subject vehicle as a result of the crash, the level of

    deformation at various locations on the subject vehicle as a result of the collision, and airbag

    inflation times. Cognizant of the fact that the 2008 Jeep Liberty was structurally different from

    the 2007 Jeep Liberty involved in Ms. Mills’ accident, Dr. Ziernicki then compared the 2008 test

    data with a NHTSA 214 test conducted on a (airbag-less) 2002 Jeep Liberty, one that is

    essentially identical to the 2007 model that Ms. Mills drove. Dr. Ziernicki examined data from

    the 2002 and 2008 tests and found that “lateral Delta-Vs in both model years [were] largely

    consistent with each other” and that although the 2002 version experienced “slightly more crush

    deformation than the 2008 model year,” the deformation results of the tests on the two vehicles

    were “substantially similar.” Thus, Dr. Ziernicki concluded that “the crash severity between the

    2002-2007 model year generation of Jeep Liberty and the 2008 Jeep Liberty are substantially

    similar in regard to side-impact collisions.”

           Based on the 2008 test data, Dr. Ziernicki also opined that a 2007 Jeep Liberty containing

    a side-curtain airbag would have deployed that airbag if the lateral Delta-V measured by the

    airbag sensor exceeded approximately 10 mph, equivalent to an acceleration of 45g’s. Dr.

    Ziernicki also concluded that the airbag would have deployed approximately 11 milliseconds




                                                     30
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 31 of 61




    after an impact of this force, and that the airbag would have completely deployed within 29

    milliseconds of impact.

           Because the site of impact in the instant collision was in a different location than that

    used in 214 testing – Ms. Mills’ vehicle was struck at an angle near the front fender, rather than

    squarely at the driver’s side door, Dr. Ziernicki sought to calculate the particular forces that

    occurred in the instant collision (apparently to determine whether the crash would have activated

    a side-curtain airbag sensor located in the B-pillar area). To do so, he simulated the crash using

    software known as PC-Crash. First, he tested the reliability of PC-Crash simulations by

    simulating the 2008 NHTSA 214 crash test in PC-Crash using published data about the 2008

    Jeep Liberty’s dimensions, size, weight, and so on, as well as data about the test impact barrier

    and other test conditions. Dr. Ziernicki then compared the PC-Crash output to data recorded by

    NHTSA during the actual 2008 crash test, and concluded that the ”PC-Crash simulated crash test

    had very similar crash pulse characteristics as the 2008 NHTSA crash test.” Thus, he concluded

    that a simulation of Ms. Mills’ collision in PC-Crash would yield reliable data that could then be

    compared to the 2008 NHTSA test data.

           Dr. Ziernicki then set about simulating Ms. Mills’ collision in PC-Crash. He began by

    reviewing reports from Dr. Durisek and Mr. Stoltz. Noting their disagreement as to the point of

    impact and the path of the Dodge Charger during the collision, Dr. Ziernicki “conducted an

    independent assessment of the physical evidence related to impact damage on both vehicles to

    determine impact configuration.” Armed with data from his own reconstruction, Dr. Ziernicki

    then ran simulations of the impact in the PC-Crash software, concluding that “during the first 11

    milliseconds of the crash pulse . . . [the] simulation of the lateral acceleration sustained by the B-

    pillar [in Ms. Mills’] accident . . . was greater than the acceleration sustained during the



                                                     31
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 32 of 61




    simulation of the NHTSA crash test.” Thus, Dr. Ziernicki concluded that “the side airbags

    would have deployed 11 to 28 milliseconds after impact.” He further noted that, at this point in

    the simulations, the Dodge Charger “was still well outside the occupant compartment” such that

    “the side airbag would have been inflated prior to any harmful interaction between Ms. Mills and

    the driver door.”

                    c. Challenges

             FCA takes issue with several aspects of Dr. Ziernicki’s analysis: (i) that he used data

    from a 2008 Jeep Liberty instead of a 2007 model like Ms. Mills’; (ii) that he did not know the

    sensor calibration algorithms for the 2007 airbag system or whether they were similar to the

    2008 version; (iii) that he relied on data from 214 testing, when the impact location in such tests

    is substantially different from the actual collision here; (iv) that the PC-Crash software has not

    been validated “for use in identifying a discrete crash pulse” (as opposed to “broadly

    reconstructing crashes at a general speed and force-duration level,” which FCA appears to

    concede would be an appropriate use of the software); (v) that when conducting his simulation,

    he improperly assumed that the Jeep Liberty was of uniform stiffness across its length; and (vi)

    that he did not personally perform the PC-Crash modeling, instead having members of his staff

    do so.

             Notably, few of FCA’s objections cite to any evidence other than Dr. Ziernicki’s own

    report or deposition. FCA does not, for example, proffer the testimony of another accident

    reconstructionist for the proposition that the methods Dr. Ziernicki employed are not those that

    would regularly be used by other experts in the field of accident reconstruction. Similarly,

    although FCA takes Dr. Ziernicki to task for assuming that a Jeep Liberty is uniformly stiff

    across its length, FCA does not point to any evidence in the record that establishes that it is not.



                                                      32
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 33 of 61




    FCA’s argument appears to be that the defects in Dr. Ziernicki’s methodology are so self-evident

    that the Court should deem them unreliable simply based on the Court’s own sense of

    reasonableness.

           Certainly, the ideal method for determining whether a side-curtain airbag would deploy

    in a 2007 Jeep Liberty during a collision like this one would be to take a 2007 Jeep Liberty with

    a side-curtain airbag, recreate this particular impact in an actual crash test, and measure the

    results. But it does not appear that either side employed this approach. In the absence of

    physical testing, both sides’ experts have turned to comparisons to known testing formats and

    testing data – such as NHTSA 214 testing and other general crash tests – and drawn assumptions

    therefrom in order to opine as to whether a side-curtain airbag would have deployed in Ms.

    Mills’ accident or not.16 This suggests that there is no single methodology that is generally

    applied by accident reconstructionists to resolve the question of whether a hypothetical airbag

    would have deployed in a given situation. Rather, it appears that accident reconstructionists

    approach this subject in a somewhat ad hoc manner, based on the information and data that is

    available to them, using assumptions or approximations to fill in any gaps in knowledge. In such

    circumstances, this Court cannot say that Dr. Ziernicki’s methodology, which itself resorts to

    several layers of assumptions and approximations, is any less reasonable than other

    methodologies espoused in this case.




    16
            In its reply brief, FCA points to an affidavit given by its own expert, Gregory Miller, in
    which Mr. Miller criticizes Dr. Ziernicki’s approach. Mr. Miller notes that “[Ms. Mills’] own
    expert, Steve Syson, testified one would have to conduct a crash test to know which alternative
    vehicle designs would have deployed a side curtain airbag under the subject crash conditions.”
    Despite apparently agreement with Mr. Syson that an actual crash test is the only way to
    conclusively resolve this question, Mr. Miller’s own approach to the question instead relies on
    data from 214 crash test data and assumptions drawn therefrom, just as Dr. Ziernicki’s does.


                                                     33
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 34 of 61




           Accordingly, the Court denies FCA’s motion to strike Dr. Ziernicki’s opinions.17

                   2. Greg Miller

           FCA tendered the opinion of Greg Miller as an expert on occupant restraint systems. Mr.

    Miller related substantial factual information and opined on a number of subjects that are not at

    issue here. Ms. Mills challenges only Mr. Miller’s opinions relating to side-curtain airbags. On

    that subject, Mr. Miller opined that: (i) “there is no evidence that had the vehicle been equipped

    with a side curtain airbag that it could have somehow changed the injury outcome” because such

    an airbag “does not cover the intruding structure areas opined by [Ms. Mills’] experts”18; (ii) that

    “there is no evidence that a timely deployment could have occurred under the circumstances of

    the crash” because airbag sensors “in the area of the initial impact from the airborne Charger did

    not exist”; and (iii) “I am not aware of any studies that would support the conclusion that an

    airborne Charger interacting with the relatively soft left front fender area . . . imparts the same

    localized acceleration at the base of the B-pillar [where side-curtain airbag sensors are located]

    as would [be generated in a NHTSA 214 test].”

           Ms. Mills’ initial motion seeking to exclude these opinions was largely focused on the

    semantics of Mr. Miller’s statement of them, e.g. she contends that a statement that he “is

    unaware of evidence” of various matters is simply a statement of fact and not a scientific

    opinion. Subsequent briefing tended to focus on procedural arguments rather than substantive



    17
            FCA’s motion makes a brief argument that Ms. Mills failed to timely disclose certain
    supplemental opinions of Dr. Ziernicki in a timely manner. In response, Ms. Mills states that Dr.
    Ziernicki rendered those opinions promptly in response to deposition testimony given by FCA’s
    own experts. The Court finds that FCA has not presented this issue with sufficient depth to
    permit the Court to address it, and thus, the Court denies FCA’s motion to strike Dr. Ziernicki’s
    supplemental report.
    18
            Put differently, other experts opined that Ms. Mills’ injuries resulted from the deforming
    of the A-pillar. Mr. Miller is opining that a side-curtain airbag would not have been positioned
    between Ms. Mills and that A-pillar in any event.
                                                     34
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 35 of 61




    ones, leaving much of the challenge to Mr. Miller’s opinions without shape. Nevertheless, the

    analysis of Mr. Miller’s opinions is straightforward.

           The opinion that a side-curtain airbag would not have lessened Ms. Mills’ injury risk is

    based on nothing more than an observation that the structures that Ms. Mills’ other experts

    alleged caused her injuries would not have been covered by an inflated airbag. Mr. Miller

    appears to simply be observing that the extent of airbag coverage does not extend to the injury-

    causing structure. No scientific methodology is involved in making such an observation; the

    factfinder could duplicate Mr. Miller’s method by simply looking at the coverage area of a

    properly-situated side-curtain airbag. As such, Mr. Miller’s opinion would not be a Rule 702

    opinion that would be helpful to the factfinder. It is therefore excluded.

           As to Mr. Miller’s opinion that a side-curtain airbag would not have deployed because

    there were no sensors at the site of impact on the front fender, the absence of sensors in that

    location is also a fact. Mr. Miller does not appear to have engaged in any scientific methodology

    to conclude that an airbag would not inflate if there was no sensor at the site of impact or

    attempted to determine whether the forces of this collision would trigger an airbag sensor located

    elsewhere on the vehicle. Thus, that opinion is not a scientific opinion under Rule 702 that is

    helpful to the factfinder and thus it is excluded.

           Finally, the opinion that the impact would not “impart[ ] the same localized acceleration

    at the base of the B-pillar” as a NHTSA 214 test does is an opinion that requires some degree of

    specialized knowledge, both as to how 214 tests are conducted and as to how impact forces

    disperse through a vehicle. But Mr. Miller’s supplemental report does not explain the basis for

    that conclusion. Mr. Miller offers that opinion as a rebuttal to Dr. Ziernicki’s opinion that the

    forces would be comparable, but Mr. Miller does not address Dr. Ziernicki’s methodology or



                                                         35
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 36 of 61




    data,19 does not propose a competing methodology to address the issue, or point to studies or

    reports that would stand for the opposite conclusion. As presented by Mr. Miller’s supplemental

    report, Mr. Miller’s opinion is simply “I disagree with Dr. Ziernicki.” Without a scientific

    explanation for that dispute, the factfinder is unable to compare the two experts’ reasoning and

    conclusions. Thus, Mr. Miller’s ipse dixit opinion is not helpful to the finder of fact and is

    therefore excluded.

                   3. Dr. Durisek

           FCA has designated Dr. Durisek to testify about his reconstruction of the accident,

    specifically, his determination of the orientation of the vehicles at the moment of impact and the

    manner in which the force of the crash caused each vehicle to move.

           Ms. Mills’ challenges to Dr. Durisek’s opinions are odd. She generally concedes that Dr.

    Durisek is qualified to render the opinions he has articulated and that “the information [in his

    opinions] can be obtained by the methodologies he employed to reach his conclusions.” But her

    objection is “about what he did not do” – namely, “analyze the dynamics and interaction between

    the vehicles and within the crash pulse in the time domain.” (Put more simply, Ms. Mills

    complains that Dr. Durisek did not identify the particular millisecond timing of each of the

    formative events in his reconstruction.) She appears to acknowledge that Dr. Durisek “did not

    offer those opinions [about crash timing] at all” in his report; rather, she takes issue with the fact

    that “during deposition [he] evaded admission of the fact that he cannot offer those opinions.”




    19
            Mr. Miller’s supplemental report does follow this statement of opinion with the sentence
    “The next generation 2008 Jeep Liberty side-curtain airbag shown in Dr. Ziernicki’s report is not
    representative of the [Jeep Liberty] platform from [model years] 2002 to 2007. Arguably, then,
    the basis for Mr. Miller’s opinion is “Dr. Ziernicki used the wrong comparable vehicle.” But
    even that statement fails to disclose a scientific methodology for determining whether the two
    vehicles are sufficiently “representative” of each other.
                                                      36
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 37 of 61




    Ms. Mills notes that (unlike her own expert, Dr. Ziernicki), “Dr. Durisek [ ] did not perform a

    computer simulation that would allow him to assign time stamps to any specific moment of

    vehicle interaction. He cannot say, in terms of milliseconds, when the Charger struck the A-

    pillar and roof . . . because he did not utilize the computer software necessary to perform that

    analysis.”20 She points to the following exchange in Dr. Durisek’s deposition:

                   Q: In the original work that you did or any of the work that you
                   did in this case, you can’t assign time stamps to the progression of
                   the vehicle interaction; is that correct?

                   A: Oh, that’s not correct. [ ] I could do those calculations and tell
                   you what that is.

                   Q: You didn’t though, right?

                   A: I did some. [ ] I reported in my first report what time the
                   maximum engagement was, and I [ ] showed different vehicle
                   positions throughout the sequence. I didn’t assign time to those
                   later positions.

    Thus, it appears from Ms. Mills’ motion that she seeks to only prevent Dr. Durisek from

    testifying at trial about previously-undisclosed application of a “time sequence to specific vehicle

    engagement events in this crash.”

           In response, FCA argues that “every point of vehicle engagement in Dr. Durisek’s

    reconstruction has a time stamp associated with it, [ ] supported by, among other things, the

    physical evidence at the scene, damage on the vehicles, the Charger’s undisputed [crash data

    recorder] data, and reliable mathematical calculations.” Based on the Court’s review, few of




    20
           In her argument, Ms. Mills appears to conceive of this evidence as taking the form of Dr.
    Durisek “say[ing], for example, how much time elapsed between the Charger’s first contact with
    the Jeep’s fender until its rotation into the A-pillar” or “how much time elapsed between that
    contact and the deformation of the roof structure.”
                                                     37
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 38 of 61




    these “time stamps” appear in Dr. Durisek’s report. Instead, FCA’s response mentions that Dr.

    Durisek’s calculations “are clearly set forth in Dr. Durisek’s file” and it identifies certain ones.

           In reply, Ms. Mills clarifies that the parties generally agree that the Dodge Charger and

    Jeep Liberty experienced three damage-causing events during the collision: the initial contact at

    the front fender, the rotational interaction at and around the A- and B-pillars, and the final

    parallel strike [ ] between the back panels of the two vehicles.” Ms. Mills argues that Dr.

    Durisek should be precluded from testifying as to precisely when each of those impacts occurred.

    She concedes that the time calculations identified in FCA’s response are admissible as

    components of Dr. Duirsek’s acceptable “maximum engagement” calculation, but it is not clear

    what other “time stamp” data Dr. Durisek disclosed or intends to testify about.

           As discussed above, the situation with Dr. Durisek is one in which thorough, good-faith

    conferral on both sides could have avoided, or at least focused, the need for a Rule 702

    challenge. Ms. Mills seeks to exclude an opinion that Dr. Durisek does not appear to have

    rendered and, perhaps, an opinion that FCA may not ever offer. Neither side has precisely

    articulated what “time stamp” opinions Dr. Durisek is going to offer, much less addressed the

    extent to which such opinions were properly disclosed under Fed. R. Civ. P. 26(a)(2). Certainly,

    the record is not one that permits the Court to make an informed evaluation of any such opinions.

           Left without any focused dispute, the Court is in no position to conduct a meaningful

    Rule 702 analysis of the challenged opinions (if there indeed are any such opinions), and thus,

    the Court falls back on general principles. Rule 26(a)(2)(B)(i) requires each expert witness to

    disclose “a complete statement of all opinions the witness will express and the basis and reasons

    for them.” To the extent Dr. Durisek disclosed his opinions regarding specific event timings in

    his report, he may testify about those timings at trial; if FCA cannot point to the location in Dr.



                                                      38
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 39 of 61




    Durisek’s report where such timings are disclosed, that testimony will be excluded, not under

    Rule 702, but under Rule 26.

             Ms. Mills’ challenge to Dr. Durisek touches on two other opinions that the Court

    discusses only briefly. Ms. Mills takes issue with the conclusions Dr. Durisek draws from his

    examination of the physical evidence, but Ms. Mills does not assert that there is any generally-

    applied methodology among accident reconstructionists that governs how such physical

    assessments are conducted, much less that the methodology that Dr. Durisek followed is not an

    acceptable one. Rather, it appears that Ms. Mills simply believes that Dr. Ziernicki’s competing

    method for drawing conclusions from the physical evidence is more complete and persuasive.

    This argument presents an issue of the weight to be afforded each opinion, which is a matter

    exclusively for the finder of fact. Similarly, Ms. Mills criticizes Dr. Durisek for not using

    software-based crash simulations like Dr. Ziernicki. But Ms. Mills has not produced any

    evidence that suggests that the use of such simulations is a necessary component of every

    generally-accepted accident reconstruction methodology. Thus, once again, the question of

    whether Dr. Durisek’s opinions, uninformed by software simulations, are persuasive is one to be

    resolved by the factfinder.

           Accordingly, the Court grants the motion (pursuant to Rule 26, not Rule 702) to the

    limited extent that FCA asks Dr. Durisek to opine at trial on accident timings that are not

    otherwise disclosed in Dr. Durisek’s report, and those undisclosed opinions are excluded. The

    Court denies Ms. Mills’ motion in all other respects.

                   4. Dr. Ziejewski

           Ms. Mills has endorsed Dr. Marius Ziejewski as a biomechanical expert to testify about

    the forces that acted on Ms. Mills at the time of the accident. Dr. Ziejewski concluded that Ms.



                                                     39
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 40 of 61




    Mills’ head injuries were the result of her making contact with rapidly deforming components of

    the Jeep Liberty’s roof system (e.g. the “A pillar,” the roof rail running front to back on the

    driver’s side, or the vehicle’s roof itself), although he was not able to conclude which particular

    component Ms. Mills struck. Initially, Dr. Ziejewski concluded that, “with [the] level of

    deformation” in the roof system that resulted from the impact, the existence of a hypothetical

    side-curtain airbag “would have been irrelevant.” But later, upon reviewing opinions from

    another expert about the timing of a hypothetical side-curtain airbag, Dr. Ziejewski changed his

    mind. The pertinent portion of Dr. Ziejewski’s supplemental report reads:

                   Dr. Ziernicki establishes that the side airbag would have timely
                   fired and deployed prior to deformation. This means that as the
                   structure of the Jeep Liberty deformed and moved inward toward
                   Ms. Mills, the airbag would already be in place. The structure was
                   not maintained, but the airbag would have fired with supporting
                   structure before the deformation. This means that the airbag would
                   have provided a cushioning effect as the vehicle structure moved
                   towards Ms. Mills. The cushioning provided by the airbag would
                   have reduced injuries.

    At his subsequent deposition, Dr. Ziejewski testified that:

                   . . . So the airbag starts above her head. So she’s there, and now
                   suddenly the roof start[s] collapsing and moving over, but it will be
                   dragging her, and the airbag will be almost like overlapping or
                   going over her head . . . I am not saying that with the airbag there
                   there would actually be strike [sic] between the roof rail and her
                   head. I’m saying that this would not happen because whatever the
                   . . . relation between the roof rail and the head is, there’s the airbag
                   there. The airbag would be over her head.

                   ...

                   There will be an airbag over her head. To what extent [it] would
                   move her to the side, it really doesn’t matter to me. The most
                   important thing is that whatever airbag you have initially several
                   inches above her head is moving inward. . . Look at what you have
                   between her head and the roof rail. You have airbag. . . . And
                   considering the stiffness of the airbag and so on, there’s the chance
                   the body will be displaced laterally.

                                                     40
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 41 of 61




            FCA moves to exclude two of Dr. Ziejewski’s opinions: (i) that the hypothetical presence

    of a side-curtain airbag would have provided “cushioning” that would have lessened the impact

    forces of Ms. Mills making contact with the deforming components of the roof system; and (ii)

    that a hypothetical side-curtain airbag would have produced a “dragging” effect that would have

    moved Ms. Mills laterally. FCA argues that Dr. Ziejewski did not derive these opinions based

    on any valid methodology.

            Dr. Ziejewski testified that his conclusions regarding the operation of a hypothetical side-

    curtain airbag were derived from a “surrogate study,” which is performed to “gain a general

    understanding of the vehicle’s interior geometric relationship to the occupant’s body.” The

    surrogate study entailed obtaining a similar Jeep Liberty, placing a person of similar height and

    proportions to Ms. Mills in the driver’s seat, and making certain recordings of distances and

    angles between the subject and various components of the vehicle. Dr. Ziejewski later made

    adjustments to those measurements through a computer program in order to more closely

    approximate Ms. Mills’ actual body measurements. Nothing in either Dr. Ziejewski’s initial or

    supplemental reports describes any process in which he deployed a side-curtain airbag (as part of

    the surrogate study or otherwise), made any measurements or calculations as to how the

    deployment of the side-curtain airbag would have affected Ms. Mills’ movement during the

    accident, or correlated the deployment of a side-curtain airbag within the context of the

    deformation of the roof system. He acknowledged that he did not perform any crash tests

    entailing a side-curtain airbag for this case.

            It appears that Dr. Ziejewski formulated his opinions regarding the effect of a side-curtain

    airbag simply through the process of intuition (or perhaps speculation). During his deposition,

    the following exchange occurred:

                                                     41
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 42 of 61




                    Q: So have you done that sort of detailed analysis to demonstrate
                    what would happen between the occupant and an airbag in this
                    crash?

                    A: No, there’s no need to do that. There’s no need to do that. . . .
                    There’s no need for this kind of analysis because any results, it
                    doesn’t matter how accurate they are, they would not contribute to
                    answer the question that we have. So in my opinion, there’s no
                    need – there’s no need and almost impossible to do that since the
                    nature of the deformation of the vehicle was so unusual.

    Later, Dr. Ziejewski explained:

                    There’s no need [to conduct a surrogate study using a side-curtain
                    airbag] because I see what the surrogate is with respect to opening
                    on the window and I know the geometry of the airbag and what’s
                    the purpose of the side airbag. The airbag is directly to the side of
                    her head. And it’s attached to the roof rail. Those two factors are
                    important to me; and I don’t think that I have to prove anything
                    more, just knowing that. And everybody should agree.

             The Court reads Dr. Ziejewski’s explanation of his methods regarding the cushioning

    effect of a hypothetical side-curtain airbag to state that he is not purporting to offer a

    scientifically-derived opinion at all. Rather, he is offering his belief that because a side-curtain

    airbag would be mounted in the roof rail, it would have deployed next to Ms. Mills’ head during

    the accident (“those two factors are important to me ... I don’t have to [have] anything more”).

    From those simple facts, Dr. Ziejewski appears to simply assume that the deployed airbag would

    therefore offer some degree of cushioning during the accident – an assumption that he believes is

    so consistent with common experience that “everybody should agree.” Indeed, when given the

    opportunity to explain how he validated his hypothesis, he essentially says that he did not need to

    do so.

             To the extent that his opinion is that a side-curtain airbag ordinarily would protect the

    driver in a side-impact collision, it is not an opinion based upon scientific analysis as required

    under Rule 702. Dr. Ziejewski did not purport to analyze the coverage area of the side-curtain

                                                      42
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 43 of 61




    airbag relative to the direction that Ms. Mills traveled during the impact or the direction in which

    the roof system was deforming during the crash, analyses that would be essential to formulate an

    opinion that the side-curtain airbag would have indeed deployed at a location that would have

    cushioned the impact to Ms. Mills. Without such analysis, Dr. Ziejewski’s opinion about the

    cushioning effect of a hypothetical side-curtain airbag is simply a non-scientific opinion that

    would not be of assistance to the factfinder. Thus, the Court excludes that opinion under Rule

    702.

           Similarly, the Court excludes Dr. Ziejewski’s opinion regarding the “dragging” effect

    that a hypothetical side-curtain airbag would have had in causing Ms. Mills’ body to move

    laterally during the accident. Once again, Dr. Ziejewski did not conduct any actual tests to

    determine the nature or effect of any such lateral movement. Rather, it appears that he simply

    assumed that, by the very nature of the inflation of a side-curtain airbag to one side of her, there

    was a “chance” that Ms. Mills would be laterally displaced to the opposite side by some

    unknown amount:

                   There will be airbag over her head. To what extent it would move
                   her to the side, it really doesn’t matter to me. The most important
                   thing is that whatever airbag you have initially several inches
                   above her head is moving inward. . . And considering the stiffness
                   of the airbag and so on, there’s the chance the body will be
                   displaced laterally. To what extent, I don’t know. It’s one of the
                   possibilities that cannot be ignored.

    Once again, the Court understands Dr. Ziejewski’s opinion on this point to be little more than the

    simple, non-scientific observation that “inflation of a side-curtain airbag will push whatever is

    next to it to the side – maybe.” Absent a methodology for testing that proposition, Dr. Ziwjewski

    offers nothing more than his assumption on this point. In such circumstances, Dr. Ziejewski’s

    opinion on the possibility of a “dragging” or lateral movement of Ms. Mills caused by a



                                                     43
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 44 of 61




    hypothetical side-curtain airbag would not be helpful to the factfinder and is thus excluded under

    Rule 702.

                   5. Dr. Gwin

           FCA has endorsed Dr. Gwin to testify regarding the forces exerted on Ms. Mills during

    the collision. Most significantly, Dr. Gwin opined that pre-impact braking by Ms. Mills caused

    her body to travel forward in the vehicle compartment, moving her outside the coverage area of

    any hypothetical side-curtain airbag. Ms. Mills moves to exclude all of Dr. Gwin’s opinions on

    the grounds that Dr. Gwin lacks the expertise to offer them. Alternatively, Ms. Mills moves to

    exclude certain opinions from Dr. Gwin, although Ms. Mills’ motion is somewhat unclear in

    identifying such.

                           a. Qualifications

           Dr. Gwin’s report explains that her “education includes degrees in both engineering and

    medicine.” She obtained a bachelor’s degree in electrical engineering and spent six years at Ford

    Motor Company as a test engineer, although it appears that her tasks in that regard involved

    structural vehicle and fuel system testing, not crash safety testing. Dr. Gwin later switched her

    professional efforts to the medical field, first becoming a registered nurse and later obtaining her

    medical degree. For roughly a decade, she worked as an emergency room physician. In or about

    2012, she joined her current employer, Biodynamic Research Corporation (“BRC”), where she

    has worked as a consultant on biomechanical issues associated with injuries sustained in auto

    accidents. Dr. Gwin’s specific training in biomechanical consulting consists of a four-week

    training in accident reconstruction with the Accreditation Commission for Traffic Accident

    Reconstruction, which included some instruction on biomechanics, and education at conferences

    that she obtained after joining BRC. Dr. Gwin has lectured on biomechanics at the University of



                                                     44
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 45 of 61




    Texas at San Antonio and has authored several research articles on subjects in the field of

    biomechanics. The Court finds that these credentials are sufficiently correlated to the opinions

    Dr. Gwin intends to offer at trial. Ms. Mills may, of course, argue to the jury that it should give

    less weight to her opinions because of her credentials, and the jury will evaluate Dr. Gwin’s

    testimony accordingly.

           Dr. Gwin’s ultimate opinion appears to be that a hypothetical side-curtain airbag would

    not have cushioned Ms. Mills from the forces occurring during the collision. Ms. Mills appears

    to challenge the admissibility of underlying opinions that led Dr. Gwin to that conclusion, but

    Ms. Mills does not identify the problematic underlying opinions. As best the Court can

    determine, Ms. Mills is concerned with certain facts or assumptions made by Dr. Gwin: (i) that

    “as Ms. Mills braked and steered toward the right just prior to impact, [her body] would continue

    to . . . move forward and to the left,” to a point where she “would be prepositioned against the

    inner driver’s door shell, and leaning forward of her usual driving posture”; (ii) that a surrogate

    study conducted by Dr. Gwin “provided further support for my opinion that neither a deployed

    frontal airbag nor a deployed curtain airbag would likely have changed Ms. Mills’ [ ] outcome”;

    (iii) a rebuttal opinion to Dr. Ziejewski’s conclusion that Ms. Mills experienced rotational

    acceleration of 12,000 radians/second2 and that that figure would have fallen to 3,000 radians if a

    side-curtain airbag had been present, whereas Dr. Gwin opines that “she certainly experienced

    greater than 12,000 radians . . .” and could have experienced as much as 66,000 radians; and (iv)

    an opinion that the speeds involved in the accident were “equivalent to drop heights” – that is,

    the sort of forces that would result if the vehicle were dropped from a specific height onto the

    ground – “of 62-83 feet.”




                                                     45
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 46 of 61




                           b. Opinions regarding positioning

           Turning first to the opinion that Ms. Mills’ body was positioned “forward of her usual

    driving position” during the impact, Ms. Mills does not appear to dispute Dr. Gwin’s conclusion

    that the force of braking and steering to the right immediately prior to the impact would have

    caused Ms. Mills’ body to move forward and left in the vehicle, consistent with Newton’s First

    Law of Motion.    But Ms. Mills argues that Dr. Gwin’s methodology was flawed because it

    failed to consider the countervailing force that would have resulted simultaneously as Ms. Mills

    used her own muscles to brace herself against those forces pushing her forward and to the left,

    such that she would have remained in or close to her normal driving position. Dr. Gwin testified

    that she did consider the possibility that Ms. Mills might have braced herself against the forward

    acceleration, but concluded that it was unlikely that she did so. Dr. Gwin testified that she

    believed that “what’s most likely is that she was leaning forward, looking at this car coming at

    her and braking and turning toward the right to attempt to avoid the collision . . . [T]hat’s what

    she’s focused on. . . [A]nd so, no, I don’t think she would be trying to move away.” The

    disagreement between Ms. Mills and Dr. Gwin on this point presents nothing more than a dispute

    over the persuasiveness of the assumptions that underlie Dr. Gwin’s opinion, a dispute that goes

    to the weight, not the admissibility, of that opinion. Both Dr. Gwin and Dr. Ziejewski, when

    faced with the inability to know a crucial component of their methodologies, have resorted to

    assumptions about how Ms. Mills most likely behaved in these circumstances. It will be up to

    the finder of fact to decide which assumption is more reasonable, and thus, which opinion is

    entitled to more weight.

           Ms. Mills also argues that Dr. Gwin’s failed to apply a reliable methodology regarding

    Ms. Mills’ positioning at the moment of impact. Ms. Mills argues that Dr. Gwin considered only



                                                     46
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 47 of 61




    “two static moments in this collision,” namely, “Ms. Mills’ position before the [ ] impact,” and

    “Ms. Mills position after the crash,” the latter based on a photograph taken by first responders.

    Ms. Mills argues that Dr. Gwin offers no methodology for formulating an opinion regarding

    “Ms. Mills’ position during the crash.” The Court disagrees. Dr. Gwin’s stated methodology is

    presented as an attempt to determine Ms. Mills’ location during the crash by attempting to

    ascertain where Ms. Mills’ body was positioned at the moment of the crash (more specifically, at

    the moment that a hypothetical side-curtain airbag would have deployed). Ms. Mills has not

    presented evidence that suggests that experts in the field of biomechanics would not have used

    Dr. Gwin’s methodology to make such a determination. Indeed, as noted above, it appears that

    Dr. Ziejewski similarly attempted to determine where Ms. Mills was in the vehicle during the

    accident by attempting to ascertain where she was located in the vehicle immediately before

    impact. Thus, the Court rejects Ms. Mills’ challenges to Dr. Gwin’s opinion that Ms. Mills

    “would be prepositioned against the inner driver’s door shell, and leaning forward of her usual

    driving posture” at the moment of impact. It will be up to the factfinder to decide how much

    weight to give that opinion.

                           c. Opinions relating to surrogate study

           Dr. Gwin performed a surrogate study in two phases, the results of which are depicted in

    her May 11, 2020 report. First, she selected a human surrogate who is “matched to Ms. Mills for

    standing stature and weight” and placed that surrogate in a “closely matched exemplar vehicle.”

    She “positioned [the surrogate] in the driver’s seat and [had the surrogate] don the lap/shoulder

    belt” in an “upright driving posture.” Then, “with a locked seat belt assembly, [the surrogate]

    was asked to angle her torso forward and leftward to illustrate [Dr. Gwin’s opinion as to] Ms.




                                                    47
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 48 of 61




    Mills’ precrash motion.” Dr. Gwin photographed both positions, apparently for purposes of

    visually depicting Dr. Gwin’s opinions regarding Ms. Mills’ positioning at the time of impact.

           Next, Dr. Gwin altered the interior of the exemplar vehicle in certain respects to depict

    the positioning of certain elements during or after the deformation of the vehicle due to the

    collision. Specifically, “an exemplar steering wheel was placed in the post-crash position of the

    subject steering wheel” (depicted in photos as being close to the center console where a manual

    gearshift lever might typically be found), and “an exemplar A-pillar and left roof rail were

    positioned in their post-crash locations.” For the second phase of the surrogate study, Dr. Gwin

    asked the surrogate to “position herself inboard of the deformed roof rail” and took additional

    photos of the surrogate in that position, juxtaposing them with photos taken of Ms. Mills by first

    responders in the immediate aftermath of the accident. Dr. Gwin’s report does not further

    elaborate on the objectives, methods, or results of the surrogate study except to state that “this

    work provided further support for my opinion that” a hypothetical side-curtain airbag would not

    have provided additional protection to Ms. Mills in the collision.21

           To the extent that the surrogate study is offered (and opinions are derived from it) to

    establish what actually happened during the accident, Dr. Gwin has described her methodology

    in conducting that study, and Ms. Mills has not adduced evidence from another witness in the



    21
            In conjunction with the instant Rule 702 motion, Dr. Gwin tendered an affidavit that
    explained the surrogate study in greater detail. She “installed [a side-curtain airbag] to help
    analyze how Ms. Mills might have interacted with such an airbag.” She then photographed the
    surrogate, displaced roof rail, and inflated side-curtain airbag, believing that this depiction
    “shows that [a side-curtain airbag] would not have changed the injury-causing interaction
    between Ms. Mills’ head and the Jeep Liberty’s roof rail.”
            It is not clear whether FCA intends Dr. Gwin’s affidavit to operate as a supplemental
    expert report under Fed. R. Civ. P. 26(a)(2)(E), and if so, whether such a supplement would be
    considered timely. For purposes of this analysis, the Court will restrict itself to the description of
    the surrogate study found in Dr. Gwin’s expert report.

                                                     48
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 49 of 61




    field to establish that a surrogate study of this type is not a reliable methodology. In that sense,

    then, Dr. Gwin’s opinions survive a Rule 702 challenge by Ms. Mills.22

                             d. Opinions regarding rotational acceleration

           Dr. Gwin’s second opinion appears to be that Ms. Mills’ head experienced more than

    12,000 radians/sec2 of rotational acceleration force at the time of the accident. This opinion is

    offered in rebuttal to Dr. Ziejewski’s proffer of that 12,000 radians figure. Dr. Gwin states that

    “there was no way to know the exact acceleration Ms. Mills experienced,” but she opines that the

    acceleration had to significantly exceed 12,000 radians because: (i) Ms. Mills was diagnosed

    with diffuse axonal injury (“DAI”), a form of brain injury that results from excessive rotational

    accelerations, (ii) that those injuries were not mild, and (iii) that research suggests that 12,000

    radians is the “lower limit for mild” DAI. Dr. Gwin’s report goes on to state that, “for example,

    had Ms. Mills been subjected to 66,000 radians/sec2 in the subject crash, reducing that value by

    dividing by four [to account for the effects of a hypothetical side-curtain airbag] would still

    result in severe DAI.”




    22
            By all appearances, the surrogate study simply entailed placing the surrogate and other
    items in pre-determined positions and taking photographs. It was not a scientific test or study at
    all. But in reviewing the record, the Court believes that the study itself is not being proffered as
    a scientific test, nor that its results are being offered as proof of anything. Rather, it appears to
    the Court that the surrogate study conducted by Dr. Gwin was simply an attempt to illustrate
    conclusions or opinions that Dr. Gwin formulated through other tests –e.g. her conclusion that
    Ms. Mills was moving forward, rather than seated normally, at the moment of impact, or that the
    portion of the roof rail that struck Ms. Mills was forward of where any hypothetical side-curtain
    airbag would have deployed. The “surrogate study” appears not to have been a “study” at all,
    only the creation of demonstrative evidence to help explain Dr. Gwin’s other opinions.
            In that respect, it appears to the Court that neither the surrogate study nor any “opinions”
    derived from it are evidence that FCA is offering pursuant to Rule 702. Whether those
    photographs and any testimony by Dr. Gwin about their creation should be admitted at trial as
    demonstrative evidence is therefore a question that must be evaluated under different evidentiary
    rules, such as Fed. R. Evid. 403, not Rule 702. The admissibility of such evidence will therefore
    be determined at the time of trial and within the context of how FCA intends to present it.
                                                      49
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 50 of 61




           It is not clear whether Ms. Mills challenges Dr. Gwin’s opinion that “she certainly

    experienced greater than 12,000 radians” or whether Ms. Mills challenges the opinion that the

    correct figure could have been as high as 66,000 radians, or indeed, whether FCA intends to

    present one or both opinions at trial. Based on this Court’s reading of Dr. Gwin’s reports and

    deposition, it appears to the Court that Dr. Gwin proffered the 66,000 radians figure simply as an

    example of how high the rotational forces could theoretically have been, not a scientifically-

    derived estimate of what they actually were. At her deposition, Dr. Gwin made clear that “I

    don’t have a number” of what the rotational acceleration forces probably were. She went on to

    say that “it certainly could’ve been 66,000, but no, I don’t have a number. I don’t think anybody

    can say exactly the number.” Thus, the Court understands that FCA will not offer an opinion at

    trial that the rotational forces were as high as 66,000 radians. Rather, the Court understands that

    FCA will proffer Dr. Gwin to testify simply that those forces exceeded, by some unknown

    amount, the 12,000 radians figure estimated by Dr. Ziejewski. Dr. Gwin has presented her

    methodology for that conclusion – that the degree of DAI suffered by Ms. Mills suggests

    rotational forces significantly in excess of the “mild injury” threshold associated with forces of

    12,000 radians – and Ms. Mills’ motion does not argue such a methodology is not generally

    accepted by biomechanics experts. Accordingly, the Court finds that Dr. Gwin may offer the

    opinion that the forces at issue here exceeded the 12,000 radians estimated by Dr. Ziejewski,

    although she cannot offer any opinion as to by how much.

                           e. Opinions relating to a “drop test”

           Finally, the Court agrees with Ms. Mills that an opinion by Dr. Gwin about the height

    that a Jeep Liberty would have to be dropped from in order to replicate the forces imparted by

    the accident at issue here should be excluded. Putting aside the question of whether Dr. Gwin’s



                                                     50
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 51 of 61




    methodology for comparing side-impact collision forces with those imparted by dropping a

    vehicle onto the ground from a height is reliable or not, the Court finds that such a comparison is

    not helpful to the jury in understanding the side-impact collision at issue here. Thus, the Court

    excludes any opinion from Dr. Gwin regarding the equivalency of any the actual crash forces

    with any type of drop impact.

                   6. Mr. Hannemann

           The next set of experts being challenged are those that opine regarding the structural

    characteristics of the design of the 2007 Jeep Liberty. Specifically, the parties dispute whether

    FCA’s decision to omit a metal cross-car beam at the front of the passenger compartment and

    replace it with a molded plastic instrument panel operated to compromise the structural integrity

    of the vehicle during a crash.

           Ms. Mills has proffered Neil Hannemann, who performed a “finite element analysis” in

    order to “demonstrate the importance of an instrument panel cross-car beam.” Mr. Hannemann’s

    method involved creating a (software-simulated) test vehicle – essentially a model of a passenger

    compartment and some (but not all) supporting structures -- that he believed represented a

    similar design to the 2007 Jeep Liberty. Mr. Hannemann first tested a configuration of the

    vehicle that lacked a metal stiffening beam across the front of the passenger compartment,

    “appl[ying] a load that will determine force as the structure is deformed.” More simply, Mr.

    Hannemann simulated the steady application of a crushing force along one side of the

    compartment, measuring when interior components of the vehicles structure began to deform.

    Mr. Hannemann then revised the simulated vehicle by including a metal cross-car beam in the

    design and repeated the test, again measuring the forces that applied as the structure was

    deformed. Based on this test, Mr. Hannemann concluded that much greater forces would be



                                                    51
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 52 of 61




    necessary to deform a vehicle designed with a cross-car beam compared to a vehicle without one

    and, alternatively, that a vehicle with cross-car bracing would deform less than a vehicle

    designed without such bracing.

           FCA moves to exclude Mr. Hannemann’s testimony about his analysis arguing that: (i) he

    modeled the test vehicle based on a 2011 Honda Accord, rather than the 2007 Jeep Liberty; (ii)

    his model removed nearly all other structural components from the vehicle, creating an

    unrealistic and unreliable test bed; (iii) he never tested the comparable structural function of the

    plastic instrument panel that FCA substituted for the cross-car beam; and (iv) his methodology

    did not account for any of the unique forces imparted during the collision in this case.

           The Court need not delve into the various arguments that FCA has raised because it finds

    that Mr. Hannemann’s analysis, even if otherwise scientifically sound, would not be helpful to

    the factfinder and thus must be excluded. Reduced to its simplest expression, Mr. Hannemann’s

    opinion is that a passenger compartment design containing a cross-car beam is stronger and less

    susceptible to deformation in an accident that a design that does not contain such a beam. That

    proposition alone is not remarkable, and likely would be apparent to any beginning physics

    student. Although Mr. Hannemann’s methodology quantified the difference in stiffness or

    deformation potential between two hypothetical versions of the Jeep Liberty (one with and one

    without a cross-car beam), that information is useless to the factfinder without a corresponding

    comparison to the actual version of the Jeep Liberty involved in this case. Mr. Hannemann’s

    approach might have had some value if he extended his finite element analysis to measure the

    stiffness and deformation of a vehicle containing the instrument panel that FCA substituted for a

    cross-car beam, but he did not do so. Ms. Mills concedes that “a direct analysis of the

    engineering properties of the Jeep Liberty plastic [instrument panel] could have been done” but



                                                     52
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 53 of 61




    was not because Ms. Mills was unable to secure the “data necessary to conduct that analysis”

    through discovery.23 Instead, she argues that “a direct comparison” of a vehicle with a cross-car

    beam and a vehicle with the Jeep Liberty’s instrument panel would be “irrelevant,” apparently

    because of presumed weaknesses in the materials or design of the instrument panel. But notably,

    she points to no evidence in the record supporting that assertion.24 Certainly, Ms. Mills has not

    pointed the Court to any place in which Mr. Hannemann stated that conducting a finite element

    analysis of the instrument panel’s stiffening effect would be irrelevant or meaningless. It simply

    appears that, for whatever reasons, Mr. Hannemann chose not to conduct such an analysis.

           Likewise, Mr. Hannemann’s approach might be helpful to the factfinder if his finite

    element analysis of the hypothetical version of the passenger compartment with a cross-car beam

    was subjected to the same vectors of forces produced during the crash. In that circumstance, one

    could compare the real-world deformation of the plastic instrument panel-braced passenger

    compartment to Mr. Hannemann’s simulation of a similar collision involving a passenger

    compartment with a metal cross-car beam. But once again, Mr. Hannemann’s methodology does

    not allow such comparisons. Mr. Hannemann was specific that his finite element analysis of the

    simulated passenger compartment was not intended and did not attempt to replicate the actual


    23
            Ms. Mills’ response notes that she was simultaneously filing a motion seeking sanctions
    against FCA for spoliation “based on the non-production of the instrument panel engineering
    drawings.” Ms. Mills filed that motion (#155), and it was subsequently denied by the Magistrate
    Judge (#178). Ms. Mills did not seek further review of the Magistrate Judge’s ruling.
    24
            Ms. Mills’ brief reproduces a diagram that was included in one of Mr. Hannemann’s
    reports. The diagram, captioned “Figure 10: Jeep Liberty IP main structural parts,” is presented
    in Mr. Hannemann’s report without any annotations, in the context of noting that “the main
    structured parts of the Jeep Liberty are plastic.” As reproduced in Ms. Mills’ briefing, in
    conjunction with an argument that “the structural mechanism of the plastic [instrument panel] in
    the Jeep Liberty was not adequately attached at the hinge pillars,” the diagram is annotated with
    text asserting the fact that “the ‘section’ does not connect to the [vehicle structural
    components].” Ms. Mills briefing thus misrepresents Mr. Hannemann’s report and offers
    substantive factual arguments for which no evidentiary support is provided.
                                                    53
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 54 of 61




    forces of the crash. Rather, Mr. Hannemann’s analysis applied steady forces laterally across the

    entire side of the passenger compartment, not the abrupt and specific forces imparted by the

    collision itself.

            Because the simple opinion that a vehicle with a cross-car beam is less susceptible to

    deformation than one is not helpful to the finder of fact, the Court grants FCA’s motion and

    excludes Mr. Hannemann’s opinions regarding his finite element analysis concerning the

    presence or absence of such a beam in the Jeep Liberty.

                        7. Dr. Vogler

            FCA has tendered Dr. Vogler to give various opinions about the crashworthiness of the

    2007 Jeep Liberty’s design. Two of the grounds for Ms. Mills’ objections to Dr. Vogler’s

    opinions have now been resolved, one through an agreement between the parties to exclude

    evidence of speed calculations by the Aurora Police Department, and the other through the

    Court’s exclusion of Mr. Hannemann’s finite element analysis opinions, which renders moot Ms.

    Mills’ challenge to Dr. Vogler’s rebuttal opinions regarding Mr. Hannemann. That leaves a

    single challenge by Ms. Mills for resolution.

            Dr. Vogler opines that the 2007 Jeep Liberty was crashworthy in its general design, and

    that the injuries sustained by Ms. Mills were the result of high levels of “crash energy well above

    levels associated with [Federal Motor Vehicle Safety Standards] testing of vehicle design,

    [which were] directly applied to a significantly smaller contact area, and [which were] focused

    on regions and at orientations unique to the complex vehicle-to-vehicle engagement of the

    subject crash.”

            Ms. Mills argues that this opinion is based on inaccurate facts. Dr. Vogler did not

    perform an accident reconstruction of her own and instead relied on the reconstruction performed



                                                    54
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 55 of 61




    by Dr. Durisek. According to Ms. Mills, Dr. Durisek’s initial accident reconstruction posited

    that there was a single contact between the Dodge Charger and the Jeep Liberty, such that all of

    the crash force was discharged into the A-pillar area at one time. Ms. Mills contends that, in

    response to Dr. Ziernicki’s opinions, Dr. Durisek later attempted to clarify (or arguably revise)

    his opinions to agree with Dr. Ziernicki that the initial impact imparted only a portion of the

    crash energy and that the deformation of the A-pillar occurred later in the crash sequence as the

    vehicles rotated into further contact with each other. Ms. Mills argues that although Dr. Durisek

    changed his version of the accident, Dr. Vogler did not change her opinions, continuing to rely

    on Dr. Durisek’s original, abandoned conception of a single-impact accident. Thus, because her

    opinions are based on “a crash scenario that did not occur,” Ms. Mills argues that Dr. Vogler’s

    opinions are not reliable and thus inadmissible.

           It is not unusual for a witness like Dr. Vogler to rely upon opinions rendered by other

    witnesses. In Crabbe, this Court explained that “an expert witness may often ‘assume’ a fact for

    purposes of applying the methodology,” relying on facts supplied from other sources or

    “someone else’s work or opinion.” In such circumstances, the assuming witness’ opinion

    “becomes conditional,” subject to admission of the assumed information through a different

    witness, and the factfinder may give weight to the assuming witness’ opinion based, in part, on

    whether the facts that witness has assumed have been proven convincingly as well. 556

    F.Supp.2d at 1224. But wholesale rejection of an opinion prior to trial is warranted only when it

    is apparent that the assumption is clearly unfounded. If there is an arguable basis to believe that

    the witness’ assumption can be harmonized with the facts of the case, the better course of action

    is to allow the factfinder to test the assumption and afford the appropriate weight to the opinions

    derived from that assumption.



                                                       55
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 56 of 61




           Here, the Court cannot say that Dr. Durisek’s revised opinion differs so starkly from the

    original articulation that Dr. Vogler accepted and upon which she based her own opinions to

    conclude that, as a matter of law, Dr. Vogler’s opinions must be excluded. As Ms. Mills

    acknowledges, Dr. Durisek did not completely abandon his original version of the accident.

    Rather, his supplemental report “claim[ed] he had been misunderstood or misrepresented,” and

    he asserted that his original report was describing an “engagement” of the vehicles that continued

    beyond an “initial contact.” In that sense, Dr. Durisek suggests that his supplemental report is a

    clarification of his original opinion, not an abandonment of it. If the factfinder concludes that

    Dr. Durisek’s initial and supplemental opinions are not materially different from one another, the

    factfinder might also conclude that Dr. Vogler properly interpreted and relied on Dr. Durisek’s

    initial report when forming her own opinions. Ultimately, the correctness of the assumptions

    that Dr. Vogler built her opinions on are a matter of weight, not admissibility. Thus, the Court

    denies Ms. Mills’ motion to exclude Dr. Vogler’s opinions relating to crashworthiness.

                   8. George Pearson

           Finally, Ms. Mills seeks to strike certain opinions by Mr. Pearson, designated by FCA to

    give testimony about aspects of government crash testing. Mr. Pearson’s report explains that:

                   the correct characterization of this crash [is] unclassified by any
                   [motor vehicle safety standard]. Consideration of this type of
                   crash, where the point of impact is above the belt line of the
                   vehicle, has been referred to as an ‘underride’ crash. This is
                   similar to the type of crash where a passenger car strikes the side
                   of a semi-trailer whose main structure is above the belt line
                   protections of the vehicle. Typically, if enough speed is present at
                   the time of impact, the roof of the vehicle may be sheared
                   completely off, along with significant injury to the occupants.
                   There are no [motor vehicle safety standards] defining
                   crashworthiness requirements for a crash of this type.




                                                     56
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 57 of 61




    Ms. Mills argues that Mr. Pearson’s conclusion that this is an “above-the-beltline” collision is

    contradicted by all of the experts, for both sides, who have reconstructed the crash, all of whom

    agree that the initial point of impact was at the Jeep Liberty’s front fender. Thus, she argues that

    Mr. Pearson, who did not purport to perform his own accident reconstruction, has based his

    methodology on inaccurate facts.

           To say that Mr. Pearson did not perform his own accident reconstruction is to misstate the

    matter somewhat. Mr. Pearson’s report explains where Mr. Pearson believes the point of impact

    was and his process for reaching that conclusion:

                   this crash loading was clearly not applied to the side of the vehicle.
                   Post-crash photos of the Jeep Liberty show that the point of impact
                   was above the belt line of the vehicle with the front bumper of the
                   Charger striking numerous components of the Jeep structure above
                   the beltline, including the A pillar . . . The photo that Mr.
                   Hannemann presents as Figure 11 shows a contact patch of the
                   right front wheel of the Charger somewhere in the area of the
                   upper driver’s side door hinge. That means that the bumper of the
                   Charger, being somewhat above and forward of the tire, had
                   already penetrated the Liberty’s passenger compartment,
                   destroying the A-pillar and windshield in the process. . . [P]hotos
                   show that the rocker panel of the Jeep Liberty is barely bent, and
                   that in an upward direction as if it had been pulled upward by the
                   inward deflection of the upper portion of the hinge pillar. This
                   further supports my opinion that this was not a side impact crash.

    Mr. Pearson also quotes Ms. Mills’ own expert, Stephen Syson, as describing this collision as

    “an oblique under-ride frontal collision.”

           Mr. Pearson, whose experience lies in investigating safety defects in motor vehicles, may

    not have the same level of qualifications in accident reconstruction as other witnesses purporting

    to opine on the subject, and his forensic analysis of the collision – based largely on his review of

    photographs – may be more cursory than the reconstructions performed by the other witnesses.

    But Ms. Mills has not produced any witness who asserts that Mr. Pearson’s methodology – while



                                                     57
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 58 of 61




    perhaps rudimentary – is not at least minimally reliable in identifying an approximate point of

    impact and describing the recognized safety standards (or lack thereof) that correspond to those

    points of impact. Indeed, at least one other witness, Mr. Syson, appears to agree with Mr.

    Pearson that this collision could be understood as an “underride” impact. So at this juncture, the

    discrepancies between his opinion about the point of impact and that of other witnesses go to

    weight that the factfinder will evaluate. Accordingly, Ms. Mills’ motion to strike Mr. Pearson’s

    opinions is denied.

           C. Motion to Restrict Access

           Finally, the Court turns to FCA’s and TRW’s joint motion to restrict public access to

    Docket # 140-1 and #140-2 as well as #142-1 and #142-2. Docket #140-1 and #142-1 are FCA’s

    quote packages, dated October 20, 1997, requesting the various items FCA sought to purchase

    from suppliers as part of the safety system of the Jeep Liberty models at issue here. The Court

    notes that these documents already redact the “target price” column for the various components.

    Docket #140-1 and #142-1 are TRW’s quotation response, dated October 27, 1997, reciting in

    detail the various products that TRW proposed to supply, along with time frames, engineering

    data, and other information. Once again, the parties have previously redacted the price

    information from these documents. FCA and TRW argue that these documents “contain

    sensitive and confidential business information . . . containing specific product requirements,

    timing, capabilities, specifications, and plans,” among other things. Both Defendants argue that

    this information is “not generally known in the automotive component-manufacturing business

    and it cannot be readily ascertained or derived from publicly-available information.”

           The Court need not review the familiar standards that govern motions to restrict access

    under D.C. Colo. L. Civ. R. 7.2, except to generally note the strong public interest in having



                                                    58
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 59 of 61




    access to those documents that have been presented to and reviewed by the Court in the process

    of adjudicating disputes. D.C. Colo. L. Civ. R. 7.2(c)(3) contemplates that the public interest can

    yield if “a clearly defined and serious injury [ ] would result if access is not restricted.” The

    burden of establishing such an injury is on the party seeking restriction.

           The Court finds that FCA and TRW have not carried that burden here. The Court is

    prepared to accept the proposition that the quote package and response contained sensitive and

    proprietary business information when they were published in 1997, nearly 25 years ago. At that

    time, with the Jeep Liberty still in its design phase, the Court would agree with the Defendants

    that the particular design and components of the vehicle’s safety system might not be known to

    competitors and could not readily be ascertained by them. But there is no showing that the same

    concerns exist today. To adopt the Defendants’ position would require the Court to conclude

    that: (i) modern vehicle safety systems utilize the same specific components that were in use 25

    years ago; (ii) competitors curious about the design of the Defendants’ safety systems could not

    obtain and disassemble a 2007 Jeep Liberty to identify each and every part used in its safety

    systems, and indeed, to disassemble, test, and reverse engineer each such part if necessary; and

    (iii) competitors could not consult publicly-reported vehicle sales data to approximate the

    number of components supplied by TRW and purchased by FCA over the lifespan of that

    particular iteration of the Jeep Liberty model, among others. The Defendants’ contentions that

    documents a quarter-century old continue to have confidential and proprietary value in a highly-

    competitive and rapidly-evolving technological industry appear to be simply conclusory and

    formulaic, not a specific identification of a particular injury as required by Local Rule 7.2(c)(3).

    Accordingly, the Court denies the motion to restrict access.




                                                      59
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 60 of 61




                                            CONCLUSION

           For the foregoing reasons, TRW’s Motion for Summary Judgment (# 124) is

    GRANTED, and judgment will enter in favor of TRW on Ms. Mills defective design, failure to

    warn, and negligence claims in this case at the conclusion of the remaining proceedings.25

    FCA’s Motion for Summary Judgment (# 130) is GRANTED IN PART, insofar as the Court

    dismisses Ms. Mills common-law negligence claim against FCA, and DENIED IN PART

    insofar as her defective design and failure to warn claims against FCA will proceed to trial. Ms.

    Mills and FCA are directed to begin preparation of a Proposed Pretrial Order and to jointly

    contact chambers to schedule a Pretrial Conference.

           The motions to exclude opinion testimony from Dr. Ziernicki (# 132), Dr. Vogler (# 129),

    and Mr. Pearson (# 126) are DENIED. The Court GRANTS those motions that seek to exclude

    certain testimony from Mr. Miller (# 127), Dr. Ziejewski (# 125), and Mr. Hannemann (# 131).

    The Court GRANTS IN PART and DENIES IN PART the motion to exclude testimony from

    Dr. Durisek (# 133) and Dr. Gwin (# 128) as set forth above.




    25
            Neither TRW nor Ms. Mills has requested the immediate entry of judgment pursuant to
    Fed. R. Civ. P. 54(b), and this, the Court makes no findings as to whether such entry of judgment
    is warranted here.
                                                   60
Case 1:18-cv-01891-MSK-STV Document 184 Filed 09/07/21 USDC Colorado Page 61 of 61




    The Court DENIES FCA and TRW’s Motion to Restrict Access (# 154), and the Clerk of the

    Court shall lift the provisional restrictions placed on Docket # 140-1, #140-2, #142-1, and #142-

    2.

           Dated this 7th day of September, 2021.
                                                         BY THE COURT:




                                                         Marcia S. Krieger
                                                         Senior United States District Judge




                                                    61
